UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: February 2, 2013 OR ¨ Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32207 SIGMA DESIGNS, INC. (Exact name of Registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1778 McCarthy Boulevard Milpitas, California (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (408)262-9003 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, "accelerated filer" and "smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of the registrant’s common stock, no par value, held by non-affiliates of the registrant on July 28, 2012, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $190,657,501 based on the closing sale price of $6.74 per share on that date.Shares of common stock held by each executive officer, director and shareholder known by the registrant to own 10% or more of the registrant’s outstanding common stock based on Schedule13G or 13D filings and other information known to the registrant, have been excluded because such persons may be deemed to be affiliates.This determination of affiliate status is not necessarily a conclusive determination for other purposes. There were 34,130,813 shares of the Registrant’s Common Stock outstanding on April 9, 2013. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates by reference information from the registrant’s proxy statement or as an amendment to this Form 10-K to be filed with the Securities and Exchange Commission within 120 days after the close of the fiscal year covered by this report on Form 10-K. 2 Sigma Designs, Inc. 2-K TABLE OF CONTENTS PageNo PART I Item1. Business 5 Item1A. Risk Factors 14 Item1B. Unresolved Staff Comments 26 Item2. Properties 26 Item3. Legal Proceedings 26 Item4. Mine Safety Disclosures 26 PART II Item5. Market for the Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 27 Item6. Selected Consolidated Financial Data 28 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item7A. Quantitative and Qualitative Disclosures About Market Risk 47 Item8. Financial Statements and Supplementary Data 48 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 81 Item9A. Controls and Procedures 81 Item9B. Other Matters 81 PART III Item10. Directors, Executive Officers of the Registrant and Corporate Governance 82 Item11. Executive Compensation 82 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 82 Item13. Certain Relationships and Related Transactions and Director Independence 82 Item14. Principal Accounting Fees and Services 82 PART IV Item15. Exhibits and Financial Statement Schedules 83 Signatures 84 3 FORWARD-LOOKING INFORMATION Throughout this report, we refer to Sigma Designs, Inc., together with its subsidiaries, as “we,” “us,” “our” or “Sigma.” This Form 10-K for the year ended February 2, 2013 contains forward-looking statements that involve risks and uncertainties.The forward-looking statements are contained principally in the sections entitled “Risk Factors,” “Management's Discussion and Analysis of Financial Condition and Results of Operations” and “Business.”These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements.Forward-looking statements include, but are not limited to, statements about: • anticipated trends and challenges in our business and the markets in which we operate; • our expectations regarding our expenses and international sales; • plans for future products and services and for enhancements of existing products and services; • our research and development; • our ability to attract and retain employees; • our anticipated cash needs and our estimates regarding our capital requirements and our needs for additional financing; • our anticipated growth strategies; • our intellectual property; • our ability to attract customers; and • sources of new revenue. In some cases, you can identify forward-looking statements by terms such as “may,” “might,” “will,” “objective,” “intend,” “should,” “could,” “can,” “would,” “expect,” “believe,” “estimate,” “predict,” “potential,” “plan,” or the negative of these terms, and similar expressions intended to identify forward-looking statements.These statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties.Given these uncertainties, you should not place undue reliance on these forward-looking statements.We discuss many of these risks in this Form 10-K in greater detail under the heading “Risk Factors.”Also, these forward-looking statements represent our estimates and assumptions only as of the date of this Form 10-K.Unless required by U.S. federal securities laws, we do not intend to update any of these forward-looking statements to reflect circumstances or events that occur after the statement is made. You should read this Form 10-K and the documents that we reference in this Form 10-K completely and with the understanding that our actual future results may be materially different from what we expect.We qualify all of our forward-looking statements by these cautionary statements. 4 PART I ITEM1. BUSINESS Overview Our goal is to be a leader in intelligent media platforms for use in home entertainment and control.We focus on integrated system-on-chip, or SoC, solutions that serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes, and video networking products. All of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs and Original Design Manufacturers, or ODMs. We sell our products into six primary markets which are the Digital Television, or DTV, market, home networking market, internet protocol television, or IPTV, media processor market, home control and energy management market, prosumer and industrial audio/video market, and the connected media player market. We derive a minor portion of our revenue from other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Products Media Processor SoCs Our media processor SoC product line consists of a range of functionally similar platforms that are based on highly integrated chips, embedded software, and hardware reference designs. These highly integrated chips typically include all the functions required to create a complete system solution with only the addition of memory. The integrated functions include applications processing (CPU), graphics processing (GPU), media processing (audio and video decoding/encoding), display processing, security management, memory control, and peripheral interfaces. Our embedded software suite provides an operating environment and coordinates the real-time processing of digital video and audio content, is readily customizable by our customers and is interoperable with multiple standard operating systems. Our reference system designs provide a hardware implementation of the circuit board, access to our embedded software suite, and sometimes provide a prototypical end-use product example for customer evaluation and use. We believe our SoC products deliver industry-leading performance in video decoding, picture quality, and software breadth and this value proposition is why manufacturers select Sigma products. Our SoCs are generally configured for a specific market, either digital television (DTV) or set-top box (STB), the latter of which includes related products such as connected media players. The primary difference between these devices is the interfaces they support. SoCs created for the DTV market obtaininputs from HDMI and analog video and provide outputs to flat panel interfaces. SoCs created for the STB market obtaininputs from Ethernet and other broadcast interfaces and provide output to HDMI and analog video. Core components are therefore shared across these products while their configured hardware/software platforms and support are offered separately. Home Networking Controllers Our home networking product line consists of wired home networking controller chipsets that are designed to provide connectivity solutions between various home entertainment products and incoming video streams.We believe these connectivity solutions provide consumers additional connection choices with greater flexibility and allow system integrators and service providers an opportunity to reduce their time and cost of home networking installations.Our home networking solutions are based on the HomePNA (HPNA), HomePlug AV (HPAV), and G.hn standards.HPNA and HPAV are two of the current leading technology standards used for transferring internet protocol, or IP, content across coaxial cables, phone lines and power lines.G.hn is the next generation ITU standard ratified in 2011 to create a unified global standard across coaxial cables, phone lines and power lines.Products based on these technologies enable service providers such as telecommunication carriers, cable operators and satellite providers to deliver high definition television services (HDTV) and other media-rich applications throughout the home. To date, we have not generated significant revenue from our products based on HPAV or G.hn technologies. Home Control and Energy Management Automation Our home control and energy management automation product line consists of our wireless Z-Wave chipsets and modules.These devices enable consumers to enjoy advanced home control and energy management automation functionality, such as home security, environmental and energy control and monitoring, within both new and existing homes.These devices consist of wireless transceiver devices along with a mesh networking protocol.Our Z-Wave chipsets utilize a low-bitrate, low-power, low-cost RF communication technology that provides an interoperable home networking security, monitoring and automation solution. We derive most of our revenues from these devices in the form of a module, which includes a chipset plus additional circuitry and an antenna and provides our customers with a ready to use communications capability. Our Z-Wave chipsets and the protocol they use to communicate commands have been built into an ecosystem of over 780 certified products, mostly intelligent appliances for use within the home. 5 Other Products We also offer certain legacy products that are sold into prosumer and other industrial applications. These products include our VXP brand video image processor chipsets and our video encoder chipsets.Our VXP chipsets are standalone high performance semiconductors that provide studio-quality video output or input for professional, prosumer and consumer applications and address applications including audio/video receivers, broadcast studios, digital cinema, digital signage, front-projection home theatre televisions, HDTV, medical imaging and video conferencing systems.Our video encoder chipsets are designed to capture video for visual telephony between set-top boxes, connected media players, VoIP devices, video conferencing TVs and video surveillance devices. These products account for a minor portion of ourrevenue. Target Markets Digital Television Market We target the digital television market with our media processor SoC products. Specifically, we are focused on providing leading edge solutions for next generation Internet-enabled digital televisions or “SmartTV”.These solutions include our enhanced picture quality, our frame-rate conversion chips, and our Internet-access software suite. We believe the SmartTV market will continue its strong growth and over time, incorporate much of the set-top box functionality. Additionally, we also sell selected legacy products into older television applications, such as analog TV and PC/TV products. Home Networking Market The home networking market consists of communication devices that use a standard protocol to connect equipment inside the home and stream IP-based video and audio, VoIP or data through wired connectivity.Our home networking products are currently used in IPTV set-top boxes as well as residential gateways, optical network terminals, multiple-dwelling unit, or MDU, masters and network adapters by leading OEMs, such as Actiontec, Cisco Systems, Pace and Motorola.Set-top boxes containing our home networking products are deployed globally, primarily in North America, by telecommunications carriers, such as AT&T, Bell Aliant, Bell Canada, Century Link and Telus.To date, we have not generated significant revenue from our products based on HPAV or G.hn technologies. IPTV Media Processor Market The IPTV media processor market consists primarily of telecommunication carriers that deploy IPTV set-top boxes for delivering video services over a DSL network.We serve this market primarily with our media processor products.We are a leading provider of high definition digital media processors for set-top boxes in the IPTV media processor market in terms of units shipped.Our media processor products are used by leading IPTV set-top box providers, such as Cisco Systems, Motorola, Netgem and Samsung.IPTV set-top boxes incorporating our media processors are deployed by telecommunications carriers globally including carriers in Asia, Europe and North America, such as AT&T, Deutsche Telekom, NTT and SFR.We work with these carriers and set-top box providers as well as with systems software providers, such as Microsoft and various Android and Linux providers, to design solutions that address carriers' specific requirements regarding features and performance.In connection with our efforts to expand our IPTV media processor market, we have development projects underway to address the hybrid set-top box opportunities that result from combining IPTV with cable and terrestrial broadcast reception. Home Control and Energy Management Market The home control and energy management market consists of communication devices that use a standard protocol to connect equipment inside the home through wireless connectivity.Our wireless Z-Wave home control and energy management automation products are used in a wide variety of consumer products such as thermostats, light switches and door locks.These consumer products are designed by leading industry participants such as Danfoss, Ingersoll-Rand (Schlage and Trane), Leviton and Copper Wiring. Connected Media Player Market We target the connected media player (CMP) market with our media processor SoC products. The connected media player market consists primarily of digital media adapters, or DMAs, portable media devices and wireless display devices that perform playback of digital media.Our media processor SoCs are used by consumer electronics providers, such as Iomega, Netgear and Western Digital in applications such as DMAs and other connected media player devices. 6 Prosumer and Industrial Audio/Video Market The prosumer and industrial audio/video market consists of studio quality audio/video receivers and monitors, video conferencing, digital projectors and medical video monitors.We target this market with our video image processor and video encoder product lines.Our VXP video image processor products are one of the leading solutions for studio-quality video image processing and are used by leading industry participants, such as Harris, Panasonic, Polycom and Sony.Our video encoder products are used in security and video conferencing systems. Other Markets We derive a minor portion of our revenue from other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Characteristics of Our Business We do not enter into long-term commitment contracts with our customers and generate substantially all of our net revenue based on customer purchase orders.We forecast demand for our products based not only on our assessment of the requirements of our direct customers, but also on the anticipated requirements of the telecommunications carriers that our direct customers serve.We work with both our direct customers and these carriers to address the market demands and the necessary specifications for our technologies.However, our failure to accurately forecast demand can lead to product shortages that can impede production by our customers and harm our relationship with these customers or lead to excess inventory, which could negatively impact our gross margins in a particular period.During thefiscal yearsendedFebruary 2, 2013 and January 28, 2012, we recorded provisions for excess inventory of $7.1 million and $9.0 million, respectively, primarily as a result of the end of life of certain products. Our business is substantially dependent upon being designed into set-top boxes of large telecommunications carriers.If we are not designed into a particular generation of set-top boxes for our large target end customers, our operating results can be materially and adversely affected.We must spend a considerable amount of resources to compete for these design wins and the failure to obtain a design win for a particular generation of set-top boxes, and in particular for our large target end customers, means we likely would not recover a substantial portion of our expenses in competing for these design wins.However, if we do obtain these design wins, it is often the case that our end customer and direct customer will continue to incorporate our chipset solutions for that generation of set-top boxes.The set-top box industry is cyclical due to product transitions from generation to generation.Each generation typically incorporates emerging technologies, and so we must expend a considerable amount of research and development resources in order to compete in each of these cycles.Our failure to obtain a design win in a particular generation does not mean we necessarily will be unable to obtain a design win in the next generation.For example, our sales in the IPTV media processor market decreased in the past four fiscal quarters as a result of our inability to obtain certain design wins for our last generation of chipset solutions.However, we are in the process of competing for the next generation of set-top boxes, and we believe our chipset solutions contain features and prices that compete favorably with competitive offerings. Many of our target markets are characterized by intense price competition.The semiconductor industry is highly competitive and, as a result, we expect our average selling prices to decline over time.On occasion, we have reduced our prices for individual customer volume orders as part of our strategy to obtain a competitive position in our target markets.The willingness of customers to design our chipsets into their products depends to a significant extent upon our ability to sell our products at competitive prices.If we are unable to reduce our costs sufficiently to offset any declines in product selling prices or are unable to introduce more advanced products with higher gross margins in a timely manner, we could see declines in our market share or gross margins.We expect our gross margins will vary from period to period due to changes in our average selling prices and average costs, volume order discounts, mix of product sales, amount of development revenue and provisions for inventory excess and obsolescence. Our business is subject to seasonality as a result of selling a number of our semiconductor products to customers who manufacture products for the consumer electronics market. We expect to experience lower sales in our first and/or fourth fiscal quarters and higher sales in our second and/or third fiscal quarters as a result of the seasonality of demand associated with the consumer electronics markets. For example, we expect that our DTV business may experience seasonality typical of the consumer electronics markets, resulting in slower DTV sales in the first and fourth quarter of each calendar year and strongest DTV sales in the third calendar quarter. As a result of the seasonality in our business, our operating results may vary significantly from quarter to quarter. Industry Background The growth of the internet, proliferation of over-the-top content, advances in communications infrastructure, digital video and audio compression technologies, home networking technologies and improvements in television displays have resulted in significant demand for products in the markets that we primarily target. Consumer multimedia entertainment applications are increasingly requiring video and audio data to be processed, transmitted, stored and displayed in an efficient and secure manner while simultaneously maintaining high resolution, multi-channel audio/video functionality and providing the end-user a variety of interactive options.In order to provide this increased functionality in a cost-effective manner, manufacturers of consumer electronics demand semiconductors that integrate more features on a single chip as well as reduce their costs, time-to-market and power consumption.A challenge to manufacturers of digital media processors is to balance the integration of more functionality with lower costs and shorter development cycles. 7 The IPTV media processor market is primarily driven by video service providers, such as telecommunication service providers, who utilize video servers and set-top boxes to deliver television services based on streaming video over broadband connections using IP. IPTV has become an important consumer multimedia application as it allows telecommunications carriers to deliver advanced video services to consumers using existing telecommunications infrastructure.These carriers are actively pursuing the deployment of IPTV because it enables them to offer attractive video, voice and data, or triple play, services and increase their revenue per subscriber.A challenge faced in delivering high-quality video content to end users across existing copper-based telecommunications infrastructure is the limited data carrying capacity of the existing wiring.This challenge can be addressed by advanced video compression technologies along with advanced high-speed communication technologies, which together can overcome the capacity limitation to allow the delivery of high definition video service throughout the home.IPTV set-top boxes currently use one of three platforms based on software developed by Microsoft or various Android or Linux providers, each of which offers certain advantages and disadvantages. In the home control and energy management market, devices are involved in routing digital entertainment streams to ensure that television service and other shared media resources are accessible throughout the home.Currently, the vast majority of home video networking uses wired connections to distribute entertainment streams under one of the many networking standards that exist.As consumers begin to demand more from their viewing experience, we believe the ability to deliver these technologies within the home will be critical to a successful solution.Home control products enable remote control and monitoring of a wide variety of home appliances, such as thermostats, lighting and door locks.Much of the early adoption for home control and energy management products has been driven by installations in new home construction.We believe potential deployment by an increasing number of larger system integrators and service providers in the future could drive a cycle of broader adoption.Low frequency, low power solutions can offer consumers cost efficient ways to monitor and conserve energy usage, protect homes from theft and damage and improve the convenience of performing certain household activities.For example, Verizon recently began offering home control and energy management services to their customers.As a result of the benefits that low power and low frequency can provide, the International Telecommunication Union, or ITU, has developed a new sub 1GHz narrow band wireless standard. In the connected media player market, devices primarily function as a connection between internet content and televisions and other video displays.As a result, there are many new form-factors and device types that are being introduced, such as IP streaming players, direct or network attached storage players, WiDi and WiFi Direct devices, and combination players.The primary differentiation among these devices is the software content that consumers can access.As a result, industry analysts project the overall market for this class of devices is expanding. In the prosumer and industrial audio/video market, demand for improved video image processing continues to gradually increase from both industrial customers and consumers focused on high-end products, or prosumers. As a result, we believe standalone and integrated video image processors are likely to be incorporated into an increasing number of video-centric products over time. Our Strengths We have developed or acquiredcore technologies, expertise and capabilities that we believe are necessary to provide a comprehensive chipsetsolution or platform that includes media processing, communications and control.We believe we have the following key strengths: • Differentiable value with our DTV technology.We provide our customers with a broad and rich portfolio of IP.Our set of core technologies coupled with the convergence of OTT services and broadcasting provides us an opportunity to be a leading vendor of Smart TV solutions. Our experience in IPTV and software development creates a unique combination of cloud-based application delivery while providing industry leading picture quality, mature video processing, frame rate conversion and market leading demodulator technology. • Strong Position within IPTV Market.We are a leading provider of digital media processors for set-top boxes in the IPTV market in terms of units shipped.We have built this position, in part, by being one of the first media processing semiconductor providers to work extensively with IPTV set-top box manufacturers, including Microsoft’s Mediaroom ecosystem, as well as telecommunications carriers to design solutions that address their specific feature and performance requirements.Additionally, we deliver some of the leading IPTV connectivity solutions for set-top boxes and residential gateways.Through these experiences, we have gained valuable insight into the challenges of our customers and carriers and have gained visibility into their product development plans.As a result, we believe we are able to provide our customers with a stable and reliable source of field-proven solutions. • Highly Integrated Chipsets Leveraged Across Multiple Consumer Applications.We have developed a proprietary chipset architecture that allows us to integrate high-performance digital video and audio decoding, graphics processing, security management and home audio/video networking and advanced image processing.Our chipsets can replace a number of single function semiconductors, which can significantly improve performance, lower power consumption and reduce total system cost to our customers.Furthermore, all of these functions can be performed synchronously at high processing speeds.Our ability to integrate these multiple functions into a single, high-speed semiconductor allows us to address many different consumer multimedia entertainment applications with the same hardware platform. 8 • Differentiated Software Development Capabilities.As a result of over 15 years of experience in delivering video and audio solutions, we have developed expertise in real-time software that synchronizes and controls the playback of video and audio from a variety of sources.This software translates the complex silicon architecture of our chipsets into a much simpler application programming interface.Using this interface, our customers are able to design their products under industry standard operating systems, enabling them to customize our solutions and reduce their time to market.The majority of our engineering personnel are dedicated to software development. • Multi-Standard Functionality.We design our chipsets to support multiple industry standards that are used across most consumer entertainment applications.For example, there are over a dozen different video and audio standards used in current consumer applications, including video standards such as H.264, MPEG-4, MPEG-2, MPEG-1 and WMV9, and audio standards such as Dolby, DTS and MP3.Beyond this, there are a range of digital rights management security standards such as AES, RSA and MSDRM.Additionally, there are three primary operating systems, Android, Linux and Microsoft Windows CE, each of which has its own middleware standards. • Breadth and Depth of Relationships within the Set-top Box Industry and Service Providers.In order to provide a complete system-level solution for the IPTV market, we have developed strong relationships with industry leaders that form the ecosystem required to deliver an end-to-end solution, from content creation to content display.The IPTV ecosystem consists of providers of middleware, encoders and security solutions.For middleware, server software must be successfully integrated into our products to provide effective system solutions for the service providers.For security solutions, there are also a range of providers, including Microsoft and Nagra.Our strong position in the IPTV market has enabled us to develop and maintain relationships with these providers and offer solutions that are interoperable with their products. • Z-Wave Standardization and Ecosystem.Our Z-Wave technology provides system integrators access to over 600 products complying with the same standard and with guaranteed interoperability which we believe creates an attractive ecosystem.This makes our Z-Wave technology unique in the home control and energy management market, and a prime candidate to be selected by new service providers entering this emerging space.Because the International Telecommunication Union, or ITU, has developed a new sub 1GHz narrow band wireless standard which is largely based on Z-Wave technology and defines backwards compatibility to the Z-Wave standard, and because of the large ecosystem of products based on the Z-Wave standard, we believe our Z-Wave products will be one of the preferred solutions for telecommunication and multi-service operators. Our Strategy Our objective is to be the leading provider of chipsets used to deliver entertainment and control throughout the home. To achieve this objective, we expect to continue to pursue the following strategies: • Strengthen our Leadership Position in the IPTV Media Processor Market.We have achieved a significant share in the IPTV media processor market by providing our customers with highly integrated digital media processor chipsets.In addition, our solutions work effectively across different platforms and standards in this market.We intend to provide the most compelling integrated digital media processing solutions to our customers and support multiple standards in this end market in order to grow our market share in the IPTV market. • Enhance our Software Advantage.We believe our software provides a suite of capabilities that offer differentiated advantages from our competitors.Our software is integrated and embedded into our customers' products during their product design stage.As a result, once we are designed into our customers' product, we believe it is difficult for our competitors to displace us.We intend to leverage our software development capabilities and continue to invest significant resources in developing additional expertise in the area of high-performance software development, over-the-top video delivery software, and customer support. • Increase Penetration in Digital TV Market.Through our acquisition of Trident’s DTV business, we have obtained a position in the digital television market, specifically targeting the new generation of SmartTVs.We are also focusing development efforts on the next generation 4K x 2k technology for televisions.Our chipsets incorporate both hardware and software elements that enable SmartTV features and content access, while at the same time, managing all of the routine television functions. We believe our product line is differentiated by the hardware technologies such as frame-rate-conversion as well as sophisticated software such as Internet connectivity and web portal access. • Expand our position in the Home Networking Market.We have developed unified broadband home networking technology under the G.hn standard.We plan to use this technology to further expand our position in the home networking market.This market is fragmented into multiple standards, and we believe G.hn provides a way of unifying the demand in this market under a single standard encompassing all wired transmission media (coaxial cable, phone line and power line) in the home.We believe that G.hn will meet or exceed performance requirements for higher throughput, reliability and robustness for next generation of networked products.We also intend to expand our market position with our Z-Wave technology to include energy management automation and value-added services from telecommunication operators, such as home monitoring, home security and remote access and control and remote health management. 9 • Leverage Existing Relationships.We have developed relationships within standards and platform defining entities like Google and Microsoft, which enable us to win new customers effectively.We also have strong customer relationships with many IPTV set-top box and connected media player designers and consumer device manufacturers.We also work closely with telecommunications carriers to understand their needs in advance of our customer’s product development cycle.We intend to leverage our existing position with our partners and customers to identify and secure new market opportunities. Our Products We offer the following categories of chipset solutions: Media processors • Media processor chipsets. Our broad range of media processor chipsets and development platforms are designed to provide comprehensive solutions to our customers primarily for application in IPTV and hybrid set-top boxes and connected media players.For IPTV and hybrid set-top boxes applications, we offer platforms tailored for Microsoft’s Mediaroom, as well as various other Linux and Android based middleware solutions.For digital televisions, we provide an alternative set of input/output interfaces and software to tailor our chips for SmartTV use.We offer platforms that are tailored for specific applications and that are optimized for performance, low-power, or features.We are constantly evolving our software suite to increase our breadth of application support and over-the-top content delivery capabilities.Within our media processor chipset products we have value-line and premium offerings to enable our customers to select between performance, features and price. Home networking products • HomePNA chipsets.Our HomePNA chipsets provide in-home connectivity capabilities over existing telephone wires or TV coax cables for residential gateways, multiple dwelling unit gateways and IPTV set-top boxes.Our Home PNA chipsets comply with the ITU G.9954 standard to support distribution of multimedia content throughout the home. It can coexist with broadband and narrowband services, such as DSL, television or telephone, on the same wire, and delivers high Quality of Service, or QoS. • HomePlug AV chipsets.Our HomePlug AV chipsets provide connectivity over existing powerline wiring, supporting AES encryption, high QoS and remote management and diagnostic capabilities.In addition, we offer versions optimized for low power and low footprint implementations.All our HomePlug AV chipsets employ MIMO technology that utilizes all three power wires (phase, neutral and ground) to extend coverage and provide higher noise immunity.To date, we have not generated significant revenue from our HPAV chipsets. • G.hn chipsets.Our G.hn chipset is compliant with ITU G.9960/61 which supports connectivity over any type of existing wires inside the home.We are designing the G.hn chipset to employ MIMO technology to deliver higher throughput with extended coverage even in presence of high noise conditions.Our G.hn chipset enables self-installation for home multimedia distribution networks.The chipset also provides high QoS, remote management and diagnostic capabilities enabling service providers to deploy reliable service while minimizing operation expenditures.To date, we have not generated significant revenue from our G.hn chipsets. Video image processor andencoder products. • VXP brand chipsets.Our VXP brand products are standalone high performance semiconductors that provide studio-quality video output or input for professional, prosumer and consumer applications.These products address applications including audio/video receivers, broadcast studios, digital cinema, digital signage, front-projection home theatre televisions, HDTV, medical imaging and video conferencing systems. 10 • Video encoder chipsets.Our video encoders are designed to capture video for visual telephony between set-top boxes, connected media players, VoIP devices, video phones, video conferencing TVs and video surveillance devices.To date, we have not generated significant revenue from these products. Home control and energy management products • Z-Wave chipsets. Our Z-Wave chipsets and modules are designed to deliver reliable, cost-effective wireless networking for residential and light commercial control applications.We embed our Z-Wave protocol stack in our chipset and Flash memory is available to the customer for their product development. Customers We sell our products principally to designers and manufacturers (OEMs and ODMs) as well as to distributors who, in turn, sell to manufacturers.Typically, when we sell to distributors, they have already received an order for our products directly from a manufacturer.Sales to our customers are typically made on a purchase order basis. For fiscal 2013, TP Vision and Flextronics accounted for 14% and 12%, respectively, of our net revenue. For fiscal 2012, Motorola and Gemtek accounted for 17% and 22%, respectively, of our net revenue.For fiscal 2011, Motorola and Gemtek accounted for 24% and 23%, respectively, of our net revenue. Our business also depends on demand for our chipsets from companies, such as large telecommunication carriers, who are not our direct customers but deploy IPTV set-boxes that incorporate our chipsets.Large carriers often use multiple set-top box providers, who in turn sometimes use multiple contract manufacturers to purchase our chipsets and manufacture set-top boxes.Even though we do not sell our products directly to these companies that ultimately deploy set-top boxes to consumers, these companies have a significant impact on the demand for our chipsets. A substantial portion of our product shipments are to customers outside of North America.In fiscal 2013, 2012 and 2011, net revenue from ourcustomers outside of North America accounted for 92%, 95%, and 95% of our net revenue, respectively.Revenue from our customers in Asia accounted for 70%, 91% and 93% of our net revenue in fiscal 2013, 2012 and 2011, respectively. Revenue from our customers in Asia decreased as a percentage of total net revenues primarily due to the increase in net revenues in Europe from our DTV product line acquired during fiscal 2013. Sales and Marketing We sell our products worldwide through multiple channels, including our direct sales force, manufacturer representatives and independent distributors strategically located in many countries around the world.Members of our direct sales force are based in the United States, Denmark, France, Hong Kong, Israel, Taiwan and Singapore.Our sales are also supported by representatives, resellers and distributors in other key countries such as Brazil, China, India, Japan and Korea. Our sales cycle typically ranges from nine to eighteen months, but may last longer, and depends on a number of factors including the technical capabilities of the customer, the customer's need for customization of our chipsets and the customer's evaluation and qualification process.In many cases, we must also qualify our products with our technology partners and in some cases with an end customer, such as a service provider.This qualification process can extend our sales cyclebeyond its typical duration.We generally plan the fabrication of our products based on customer forecasts. For our larger volume designer and manufacturer customers, purchase orders for our products are generally non-cancelable between four and twelve weeks before our scheduled delivery dates and not subject to rescheduling within four weeks of scheduled delivery dates. Competition The market for our chipsets is highly competitive and is characterized by rapid technological change, evolving standards and decreasing average selling prices per unit.We believe that the principal factors on which we compete include time-to-market for new product introductions, product performance, industry standards compatibility, software functionality, image quality, price, and product support. We believe our primary competitors include Broadcom Corporation, Intel Corporation, Mediatek, MStar Semiconductor, RealTek and ST Microelectronics for our media processors; Broadcom (through their acquisition of Gigle), Marvell Technology Group, Ltd. (through their acquisition of DS2) and Qualcomm (through their acquisition of Atheros) for our HPNA and HPAV products; Texas Instruments, Freescale andSilicon Labthrough their Zigbee based chips for our Z-Wave products; and Pixelworks and Marvell for our VXP products.Many of these companies have higher profiles, larger financial resources and greater marketing resources than we do and may develop a competitive product that may inhibit the wide acceptance of our products.We believe that other manufacturers are developing products that will compete directly with our products in the near future. 11 Research and Development We focus our development efforts primarily on four areas: video/audio decoder technologies, secure media processing, home connectivity and fully integrated chipset solutions. To achieve and maintain technology leadership, we intend to continue to make advancements in the areas of video and audio compression and decompression as well as wired and wireless connectivity.We expect these advancements will include maintaining compatibility with emerging standards and multiple platforms, and making improvements to the current architecture. We have invested, and expect that we will continue to invest, substantial resources in research and development of performance enhancements, cost reductions and additional features for future generations of Motion Picture Expert Group, or MPEG, and other multimedia technologies.During fiscal 2013, 2012 and 2011 our research and development expenses were $103.5 million, $86.5 million and $77.3 million, respectively. We have assembled a qualified team of experienced engineers and technologists.As of February 2, 2013, we had 672 research and development employees.These personnel conduct all of our product development along with the assistance of a number of independent contractors and consultants. Intellectual Property Our success and future revenue growth depend, in part, on our ability to protect our intellectual property.We rely primarily on patent, copyright, trademark and trade secret laws as well as agreements with customers, suppliers and employees to protect our proprietary technologies and processes. As of February 2, 2013, we held 116 issued patents and we had 111 patent applications pending for our technology.The expiration dates of these patents are within the next one to fifteen years.We cannot assure you that more patents will be issued or that such patents, even if issued, or our existing patents, will provide adequate protection for our competitive position.Although we intend to protect our rights vigorously, we cannot assure you that these measures will be successful. Manufacturing We are a fabless semiconductor company and we do not own or operate a fabrication, packaging or testing facility.We depend on third-party vendors to manufacture, package and test our products.By outsourcing manufacturing, we are able to avoid the costs associated with owning and operating our own manufacturing facility.This allows us to focus our efforts on the design and marketing of our products. Semiconductor fabrication We rely on Taiwan Semiconductor Manufacturing Company, or TSMC, and, to a lesser extent, United Microelectronics Corporation, or UMC,and NXP Semiconductors, or NXP, to fulfill the majority of our semiconductor fabrication needs, including chipset manufacturing.We only recently began working with NXP as a result of our acquisition of certain assets of the DTV business from Trident Microsystems.We believe that our fabless manufacturing approach provides us with the benefits of superior manufacturing capability as well as flexibility to move the manufacturing, assembly and testing of our products to those vendors that offer the best capability at an attractive price.Nevertheless, because we do not have a formal, long-term pricing agreement with our third-party manufacturers, our costs and services are subject to sudden price fluctuations based on the cyclical demand for semiconductors. Assembly and test Once our wafers have been manufactured, they are shipped from TSMC and our other third-party foundries to sort, assembly and test facilities where they are sorted, packaged and tested.Generally, we store our sorted die in our die bank and only package the products for sale when we book an order.We outsource all packaging and testing of our products to third-party assembly and test facilities, primarily to Advanced Semiconductor Engineering, Inc., or ASE, in Taiwan.Our products are designed to use low-cost, standard packages and to be tested with widely available test equipment. Quality assurance We are committed to maintaining the highest level of quality in our products.We have designed and implemented a quality management system that provides the framework for continual improvement of products, processes and customer service to ensure customer satisfaction.We also rely on in-depth simulation studies, design review and verification during our design phase, bench testing to perform design validation, product reliability qualification to verify the product’s quality and manufacturing testing when the products are in production.To ensure consistent product quality, reliability and yield, together with our manufacturing logistics partners, we closely monitor the production cycle by regularly reviewing manufacturing process data from each wafer foundry and assembly subcontractor.We are ISO 9000 certified as are our key manufacturing partners, ASE, UMC and TSMC. 12 Environmental Laws Our products and certain aspects of our operations are regulated under various environmental laws in the U.S., Europe and other parts of the world. These environmental laws are broad in scope and regulate numerous activities including the discharge of pollutants into the air and water, the management and disposal of hazardous substances and wastes, the cleanup of contaminated sites, the content of our products and the recycling and treatment and disposal of our products. Certain of these laws also pertain to tracking and labeling potentially harmful substances that have been incorporated into our products. These product labeling laws require us to know whether certain substances are present in our products, and to what degree. Environmental laws may limit the use of certain substances in our products, or may require us to provide product safety information to our customers if certain substances are present in our products in sufficient quantities. Additionally, we may be required to recycle certain of our products when they become waste. Compliance with environmental laws and regulations across multiple jurisdictions is complex and we regularly review known and pending laws and regulations to ensure we are compliant. In addition, when selecting manufacturing and distribution partners we evaluate their supply chain policies to reasonably ensure they are compliant and then monitor these partners to reasonably ensure they remain in compliance. We are evaluating whether our supply chain sources any products containing any minerals from the Democratic Republic of the Congo or adjoining countries.We did not incur any material capital expenditures for environmental control activities in fiscal year 2013, and none are planned for fiscal year 2014. Backlog The amount of backlog at any date depends upon various factors, including the timing of the receipt of orders, fluctuations in orders for existing product lines and the introduction of any new product lines.Accordingly, we believe that the amount of our backlog at any date is not a useful measure of our future sales. Employees As of February 2, 2013, we had 945 full-time employees worldwide, including 672 in research and development, 135 in sales and marketing, 100 in general and administration and 38 in operations and quality assurance. During the third and fourth quarters of fiscal 2013, we adopted a restructuring plan, which included targeted reductions in labor costs through headcount reduction and other related actions.We expect to execute the restructuring plan in several phases.During the third quarter of fiscal 2013 we completed the initial phase, which consisted of headcount reduction in our North American operations and the implementation of expense management measures across worldwide operations.During the fourth quarter of fiscal 2013 we implemented a further reduction in headcount, primarily in Canada.These phases resulted in the termination of a total of 109 employees to be effective through April 26, 2013.In addition, during the first quarter of fiscal 2014 we reduced our headcount by 17 employees, resulting in an estimated restructuring cost of $0.3 million. Our future success will depend, in part, on our ability to continue to attract, retain and motivate highly qualified technical, marketing, engineering and management personnel who are in great demand.Our employees are not represented by any collective bargaining unit and we have never experienced a work stoppage.We believe that our employee relations are satisfactory. Corporate Information We were incorporated in California in January 1982.Our principal offices are located at 1778 McCarthy Boulevard, Milpitas, California 95035, and our telephone number at that location is (408) 262-9003.Our website is located at www.sigmadesigns.com; however, the information in, or that can be accessed through, our website is not part of this report.Our annual reports on Form10-K, quarterly reports on Form 10-Q, current reports on Form8-K and amendments to such reports are available, free of charge, through the “Investor Overview” section of our website as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission, or SEC.Additionally, copies of materials filed by us with the SEC may be accessed at the SEC’s Public Reference Room at 100F Street, N.E., Washington, D.C. 20549 or at www.sec.gov.For information about the SEC’s Public Reference Room, contact 1-800-SEC-0330 or send an electronic message to the SEC at publicinfo@sec.gov. 13 ITEM1A.RISK FACTORS If any of the following risks actually occurs, our business, financial condition and results of operations could be harmed.In that case, the trading price of our common stock could decline and you might lose all or part of your investment in our common stock.The risks and uncertainties described below are not the only ones we face.You should also refer to other information set forth in this Form 10-K, including our consolidated financial statements and the related notes.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations. Risks Related to Our Business and Our Industry If we do not successfully anticipate market needs and develop products and product enhancements in a timely manner that meet those needs, or if those products do not gain market acceptance, we may not be able to compete effectively and our ability to generate revenue will suffer. We may not be able to accurately anticipate future market needs or be able to develop new products or product enhancements to meet such needs or to meet them in a timely manner.Our ability to develop and deliver new products successfully will depend on various factors, including our ability to: • accurately predict market requirements and evolving industry standards; • accurately design new chipset products; • timely complete and introduce new product designs; • timely qualify and obtain industry interoperability certification of our products and the equipment into which ourproducts will be incorporated; • ensure that our subcontractors have sufficient foundry, assembly and test capacity and packaging materials and achieve acceptable manufacturing yields; • shift our products to smaller geometry process technologies to achieve lower cost and higher levels of design integration; and • gain market acceptance of our products and our customers' products. If we fail to anticipate market requirements or to develop new products or product enhancements to meet those needs in a cost-effective and timely manner, it could substantially decrease market acceptance and sales of our present and future products and we may be unable to attract new customers or retain our existing customers, which would significantly harm our business and financial results. Even if we are able to anticipate, develop and commercially introduce new products and enhancements, our new products or enhancements may not achieve widespread market acceptance.Any failure of our products to achieve market acceptance could adversely affect our business and financialresults. If demand for our chipsets declines or does not grow, we will be unable to increase or sustain our net revenue. We expect our chipsets to account for a substantial majority of our net revenue for the foreseeable future.For fiscal 2013, sales of our chipsets represented nearly all of our net revenue.Even if the consumer electronic markets that we target continue to expand, manufacturers of consumer products in these markets may not choose to utilize our chipsets in their products.The markets for our products are characterized by frequent introduction of new technologies, short product life cycles and significant price competition.If we or our customers are unable to manage product transitions in a timely and cost effective manner, our net revenue would suffer.In addition, frequent technological changes and introduction of next generation products may result in inventory obsolescence which would increase our cost of revenue and adversely affect our operating performance.If demand for our chipsets declines or fails to grow or we are unable to develop new products to meet our customers' demand, our net revenue could be harmed. Our industry is highly competitive and we may not be able to compete effectively, which would harm our market share and cause our revenue to decline. The markets in which we operate are extremely competitive and are characterized by rapid technological change, continuously evolving customer requirements and declining average selling prices.We may not be able to compete successfully against current or potential competitors.Most of our products compete with large semiconductor providers that have substantial experience and expertise in video, audio and multimedia technology and in selling to consumer equipment providers.Many of these companies have substantially greater engineering, marketing and financial resources than we have.As a result, our competitors may be able to respond better to new or emerging technologies or standards and to changes in customer requirements.Further, some of our competitors are in a better financial and marketing position from which to influence industry acceptance of a particular industry standard or competing technology than we are.Our competitors may also be able to devote greater resources to the development, promotion and sale of products, and may be able to deliver competitive products at a lower price.We also may face competition from newly established competitors, suppliers of products based on new or emerging technologies and customers who choose to develop their own chipsets.Additionally, some of our competitors operate their own fabrication facilities or may have stronger manufacturing partner relationships than we have.We expect our current customers, particularly in the IPTV media processor and connected media player markets, to seek additional suppliers of chipsets for inclusion in their products, which will increase competition and could reduce our market share.If we do not compete successfully, our market share and net revenue could decline. 14 Our restructuring efforts may not be effective, might have unintended consequences, and could negatively impact our business. In the third and fourth quarter of fiscal 2013, we launched and implemented a restructuring plan to significantly reduce our operating expenses. Despite our efforts to structure our business to operate in a cost-effective manner, some cost reduction measures could have unexpected negative consequences, such as attrition among employees and a slowdown of development projects. While our restructuring efforts are intended to reduce our costs, we cannot be certain that all restructuring efforts will be successful, or that we will not be required to implement additional restructuring activities in the future.If we are unable to recognize the anticipated benefit from our restructuring plan, our results of operations would be harmed. If we fail to achieve initial design wins for our products, we may be unable to recoup our investments in our products and revenue could decline. We expend considerable resources in order to achieve design wins for our products, especially our new products and product enhancements, without any assurance that a customer will select our product.Once a customer designs a semiconductor into a product, it is likely to continue to use the same semiconductor or enhanced versions of that semiconductor from the same supplier across a number of similar and successor products for a lengthy period of time due to the significant costs and risks associated with qualifying a new supplier and potentially redesigning the product to incorporate a different semiconductor.As a result, if we fail to achieve an initial design win in a customer's qualification process, we may lose the opportunity for significant sales to that customer for a number of its products and for a lengthy period of time, or we would only be able to sell our products to these customers as a second source, which usually means we would only be able to sell a limited amount of product to them.Also, even if we achieve new design wins with customers, these manufacturers may not purchase our products in sufficient volumes to recoup our development costs, and they can choose at any time to stop using our products, for example, if their own products are not commercially successful.This may cause us to be unable to recoup our investments in the development of our products and cause our revenue to decline. We depend on a limited number of customers and any reduction, delay or cancellation of an order from these customers or the loss of any of these customers could cause our revenue to decline. Our dependence on a limited number of customers means that the loss of a major customer or any reduction in orders by a major customer could materially reduce our net revenue and adversely affect our results of operations.We expect that sales to relatively few customers will continue to account for a significant percentage of our net revenue for the foreseeable future.We have no firm, long-term volume commitments from any of our major customers and we generally accept purchase commitments from our customers based upon their purchase orders.Customer purchase orders may be cancelled and order volume levels can be changed, cancelled or delayed with limited or no penalties.We have experienced fluctuations in order levels from period to period and expect that we will continue to experience such fluctuations and may experience cancellations in the future.We may not be able to replace the cancelled, delayed or reduced purchase orders with new orders.Any difficulty in the collection of receivables from key customers could also harm our business. For fiscal 2013, TP Vision and Flextronics accounted for 14% and 12%, respectively, of our net revenue. For fiscal 2012, Motorola and Gemtek accounted for 17% and 22%, respectively, of our net revenue.For fiscal 2011, Motorola and Gemtek accounted for 24% and 23%, respectively, of our net revenue. Our business also depends on demand for our chipsets from companies, such as large telecommunication carriers, who are not our direct customers but deploy IPTV set-boxes that incorporate our chipsets.Large carriersoften use multiple set-top box providers, who in turn sometimes use multiple contract manufacturers to purchase our chipsets and manufacture set-top boxes.Even though we do not sell our products directly to these companies that ultimately deploy set-top boxes to consumers, these companies have a significant impact on the demand for our chipsets.For example, a significant number of our chipsets are incorporated in set-top boxes deployed by AT&T.This significant concentration on AT&T set-top boxes was increased by our acquisition of CopperGate.A significant percentage of the chipsets sold by CopperGate are also used in set-top boxes as well as gateways deployed by AT&T.In the past, companies that deploy set-top boxes incorporating our chipsets have had significant fluctuations in demand, which has resulted in a decline in our business from our direct customers, such as original equipment manufacturers and contract manufacturers.We may experience increased competition as companies that deploy set-top boxes incorporating our chipsets seek additional or alternate sources of supply of chipsets for inclusion in their products.Any decrease in the demand from the companies that deploy IPTV set-top boxes incorporating our chipsets, and in particular AT&T, could have a material and adverse effect on our net revenue and results of operations. 15 We base orders for inventory on our forecasts of our customers' demand and if our forecasts are inaccurate, our financial condition and liquidity will suffer. We place orders with our suppliers based on our forecasts of our customers' demand.Our forecasts are based on multiple assumptions, each of which may introduce errors into our estimates.When the demand for our customers' products increases significantly, we may not be able to meet demand on a timely basis and we may need to expend a significant amount of effort and time working with our customers to allocate a limited supply and maintain positive customer relations.If we underestimate customer demand, we may forego revenue opportunities, lose market share and damage our customer relationships.Conversely, if we overestimate customer demand, we may allocate resources to manufacturing products that we may not be able to sell when we expect to or at all.For example, during fiscal 2013 and 2012, we recorded a provision for excess inventory of $7.1 million and $9.0 million, respectively, which was primarily the result of the end of life of certain products and our end customer’s transition to a next generation product sold by one of our competitors.When we have excess or obsolete inventory, the value of our inventory declines, which increases our cost of revenue and reduces our liquidity. We have engaged, and may in the future engage in acquisitions of other businesses and technologies which could divert our attention and prove difficult to integrate with our existing business and technology. We continue to consider investments in and acquisitions of other businesses, technologies or products as part of our efforts to improve our market position, broaden our technological capabilities and expand our product offerings.For example, in May 2012, we completed the acquisition of certain assets used in the digital TV business of Trident Microsystems, where we hired approximately 320 new employees.In March 2011, we completed the acquisition of certain assets from a large computer manufacturer and in November 2009, we completed the acquisition of CopperGate Communications Ltd., an Israeli company, which added substantial operations, including 141 employees.We also completed the acquisition of Zensys Holdings Corporation in December 2008, the acquisition of certain assets of the VXP Group from Gennum Corporation in February 2008 and the acquisition of Blue7 Communications in February 2006.In the future, we may not be able to acquire or successfully identify companies, products or technologies that would enhance our business.Once we identify a strategic opportunity, the process to consummate a transaction could divert our attention from the operation of our business causing our financial results to decline. Acquisitions may require large one-time charges and can result in increased debt or contingent liabilities, adverse tax consequences, additional stock-based compensation expense, and the recording and subsequent amortization of amounts related to certain purchased intangible assets, any of which items could negatively impact our results of operations. We may also record goodwill in connection with an acquisition and incur goodwill impairment charges in the future.For example, in fiscal 2012, we recorded a goodwill impairment charge of $45.1 million, which represented a full write-off of all goodwill associated with our acquisitions to date, which had a materially adverse impact to our results of operations. In addition, in order to complete acquisitions, we may issue equity securities and incur debt, which would result in dilution to our existing shareholders and could negatively impact profitability. We may experience difficulties in integrating acquired businesses.Integrating acquired businesses involves a number of risks, including: • potential disruption of our ongoing business and the diversion of management resources from other business concerns; • unexpected costs or incurring unknown liabilities; • difficulties relating to integrating the operations and personnel of the acquired businesses; • adverse effects on the existing customer relationships of acquired companies; and • adverse effects associated with entering into markets and acquiring technologies in areas in which we have little experience. If we are unable to successfully integrate the businesses we acquire, our operating results could be harmed. The timing of our customer orders and product shipments can adversely affect our operating results and stock price. Our net revenue and operating results depend upon the volume and timing of customer orders received during a given period and the percentage of each order that we are able to ship and recognize as net revenue during each period.Customers may change their cycle of product orders from us, which would affect the timing of our product shipments.Any failure or delay in the closing of orders expected to occur within a quarterly period, particularly from significant customers, would adversely affect our operating results.Further, to the extent we receive orders late in any given quarter, we may not be able to ship products to fill those orders during the same period in which we received the corresponding order which could have an adverse impact on our operating results for that period. 16 We are facing and may face additional intellectual property claims that could be costly to defend and result in our loss of significant rights. The semiconductor industry is characterized by frequent litigation regarding patent and intellectual property rights.We believe that it may be necessary, from time to time, to initiate litigation against one or more third parties to preserve our intellectual property rights.From time to time, we have received, and may receive in the future, notices that claim we have infringed upon, misappropriated or misused other parties' proprietary rights. We have also been subject to claims based on our alleged failure to comply with license terms. Any of the foregoing events or claims could result in litigation.In fiscal 2013, we were named in a lawsuit alleging certain of our products infringe the patents held by another party. In addition, we have filed a motion to intervene in a patent infringement lawsuit based upon now expired patents that was previously brought by U.S. Ethernet Innovations, LLC, or USEI, against AT&T Mobility, Inc., or AT&T, after the court in early 2013 lifted a stay that had been in place regarding the allegedly infringing AT&T product that contains our chipset and after renewed requests for indemnification and defense concerning the lawsuit. USEI has indicated that it will not oppose our intervention as long as it can assert other claims that it may have against us. From time to time, we have been subject to audits of our compliance with license agreements. As a result of these audits, we have been required to make additional payments to our licensing partners. Any litigation or additional audits of our licensing compliance, including the audits we are currently undergoing, could result in significant expense to us and divert the efforts of our technical and management personnel.In the event of an adverse result in any such litigation or additional payments from any licensing audits, we could be required to pay substantial damages, cease the manufacture, use and sale of certain products or expend significant resources to develop non-infringing technology or to obtain licenses to the technology that is the subject of the litigation or audit, and we may not be successful in such development or in obtaining such licenses on acceptable terms, if at all.In addition, patent disputes in the electronics industry have often been settled through cross-licensing arrangements.Although we have a portfolio of applicable issued patents, we may not be able to settle an alleged patent infringement claim through a cross-licensing arrangement. To remain competitive, we need to continue to transition our chipsets to increasingly smaller sizes while maintaining or increasing functionality, and our failure to do so may harm our business. We periodically evaluate the benefits, on a product-by-product basis, of migrating to more advanced technology to reduce the size of our chipsets.The smaller chipset size reduces our production and packaging costs, which enables us to be competitive in our pricing.We also continually strive to increase the functionality of our chipsets, which is essential to competing effectively in our target markets.The transition to smaller geometries while maintaining or increasing functionality requires us to work with our contractors to modify the manufacturing processes for our products and to redesign some products.This effort requires considerable development investment and a risk of reduced yields as a new process is brought to acceptable levels of operating and quality efficiency.In the past, we have experienced difficulties in shifting to smaller geometry process technologies or new manufacturing processes, which resulted in reduced manufacturing yields, delays in product deliveries and increased expenses.We may face similar difficulties, delays and expenses as we continue to transition our products to smaller geometry processes, all of which could harm our relationships with our customers, and our failure to do so would impact our ability to provide competitive prices to our customers, which would have a negative impact on our sales. The average selling prices of semiconductor products have historically decreased rapidly and will likely do so in the future, which could harm our revenue and gross margins. The semiconductor industry, in general, and the consumer electronics markets that we target, specifically, are characterized by intense price competition, frequent introductions of new products and short product life cycles, which can result in rapid price erosion in the average selling prices for semiconductor products.A decline in the average selling prices of our products could harm our revenue and gross margins.The willingness of customers to design our chipsets into their products depends to a significant extent upon our ability to sell our products at competitive prices.In the past, we have reduced our prices to meet customer requirements or to maintain a competitive advantage.Reductions in our average selling prices to one customer could impact our average selling prices to all customers.If we are unable to reduce our costs sufficiently to offset declines in product selling prices or are unable to introduce more advanced products with higher margins in a timely manner, we could experience declines in our net revenue and gross margins. We added three new directors to our board of directors in fiscal 2013, a new majority of our five-member board of directors, which may lead to changes in the execution of our business strategies and objectives. In connection with our annual meeting of shareholders in August 2012, three new directors were elected to our board of directors and constitute a majority of our five-member board of directors.Because of these additions, our board of directors has not worked together as a group for an extended period of time.This may lead to changes in the execution ofour business strategies and objectives as these new directors analyze our business and contribute to the formulation of our business strategies and objectives. 17 We rely upon patents, trademarks, copyrights and trade secrets to protect our proprietary rights and if these rights are not sufficiently protected, it could harm our ability to compete and to generate revenue. Our ability to compete may be affected by our ability to protect our proprietary information.As of February 2, 2013, we held116 patents, which were due to expire from one to fifteen years, and had 111 patent applications under review.These patents and patent applications cover the technology underlying our products.We cannot assure you that any additional patents for which we have applied will be issued or that any issued patents will provide meaningful protection of our product innovations.Like other semiconductor companies, we rely primarily on trade secrets and technological know-how in the conduct of our business.We use measures such as confidentiality agreements to protect our intellectual property.However, these methods of protecting our intellectual property may not be sufficient. The complexity of our products could result in unforeseen delays or expenses and in undetected defects, which could damage our reputation with current or prospective customers, adversely affect the market acceptance of new products and result in warranty claims. Highly complex products, such as those that we offer, frequently contain defects, particularly when they are first introduced or as new versions are released.Our chipsets contain highly sophisticated silicon technology and complex software.In the past we have experienced, and may in the future experience, defects in our products, both with our chipsets and the related software products we offer.If any of our products contain defects or have reliability, quality or compatibility problems, our reputation may be damaged and our customers may be reluctant to buy our products, which could harm our ability to retain existing customers and attract new customers.In addition, these defects could interrupt or delay sales or shipment of our products to our customers.Manufacturing defects may not be detected by the testing process performed by our subcontractors.If defects are discovered after we have shipped our products, it could result in unanticipated costs, order cancellations or deferrals and product returns or recalls, harm to our reputation and a decline in our net revenue, income from operations and gross margins. In addition, our agreements with some customers contain warranty provisions which provide the customer with a right to damages if a defect is traced to our products or if we cannot correct errors in our product reported during the warranty period.However, any contractual limitations to our liability may be unenforceable in a particular jurisdiction.We do not have insurance coverage for any warranty or product liability claims and a successful claim could require us to pay substantial damages.A successful warranty or product liability claim against us, or a requirement that we participate in a product recall, could have adverse effects on our business results. If our third-party manufacturers do not achieve satisfactory yields or quality, our relationships with our customers and our reputation will be harmed, which in turn would harm our operating results and financial performance. The fabrication of semiconductors is a complex and technically demanding process.Minor deviations in the manufacturing process can cause substantial decreases in yields and, in some cases, cause production to be stopped or suspended.Although we work closely with our third-party manufacturers to minimize the likelihood of reduced manufacturing yields, their facilities have from time to time experienced lower than anticipated manufacturing yields that have resulted in our inability to meet our customer demand.It is not uncommon for yields in semiconductor fabrication facilities to decrease in times of high demand, in addition to reduced yields that may result from normal wafer lot loss due to workmanship or operational problems at these facilities.When these events occur, especially simultaneously, as happens from time to time, we may be unable to supply our customers' demand.Many of these problems are difficult to detect at an early stage of the manufacturing process and may be time consuming and expensive to correct.Poor yields from the wafer foundries or defects, integration issues or other performance problems in our products could cause us significant customer relations and business reputation problems or force us to sell our products at lower gross margins and therefore harm our financial results. If the growth of demand in the consumer electronics market does not continue, our ability to increase our revenue could suffer. Our business is highly dependent on developing sectors of the consumer electronics market, including DTV, home networking, IPTV media processor, home control and energy management, prosumer and industrial audio/video and connected media player.The consumer electronics market is highly competitive and is characterized by, among other things, frequent introductions of new products and short product life cycles.The consumer electronics market may also be negatively impacted by a slowdown in overall consumer spending.The worldwide economy, generally, and consumer spending, specifically, has significantly declined, which has negatively impacted our target markets.If our target markets do not grow as rapidly or to the extent we anticipate, our business could suffer.We expect the majority of our revenue for the foreseeable future to come from the sale of our chipsets for use in emerging consumer applications.Our ability to sustain and increase revenue is in large part dependent on the continued growth of these rapidly evolving market sectors, whose future is largely uncertain.Many factors could impede or interfere with the expansion of these consumer market sectors, including consumer demand in these sectors, general economic conditions, and other competing consumer electronic products, delays in the deployment of telecommunications video services and insufficient interest in new technology innovations.In addition, if market acceptance of the consumer products that utilize our products does not occur as expected, our business could be harmed. 18 Due to the cyclical nature of the semiconductor industry, our operating results may fluctuate significantly, which could adversely affect the market price of our common stock. The semiconductor industry is highly cyclical and subject to rapid change and evolving industry standards and, from time to time, has experienced significant downturns.These downturns are characterized by decreases in product demand, excess customer inventory and accelerated erosion of prices.These factors have caused, and could cause, substantial fluctuations in our net revenue and in our operating results.Any downturns in the semiconductor industry may be severe and prolonged, and any failure of this industry to fully recover from downturns could harm our business.The semiconductor industry also periodically experiences increased demand and production capacity constraints, which may affect our ability to ship products.Accordingly, our operating results have varied and may vary significantly as a result of the general conditions in the semiconductor industry, which could cause our stock price to decline. Our ability to raise capital in the future may be limited and our failure to raise capital when needed could prevent us from executing our growth strategy. We believe that our existing cash and cash equivalents, and short-term and long-term marketable securities will be sufficient to meet our anticipated cash needs for at least the next 12 months.The timing and amount of our working capital and capital expenditure requirements may vary significantly depending on numerous factors, including: · market acceptance of our products; · the need to adapt to changing technologies and technical requirements; · the existence of opportunities for expansion; and · access to and availability of sufficient management, technical, marketing and financial personnel. If our capital resources are insufficient to satisfy our liquidity requirements, we may seek to sell additional equity securities or debt securities or obtain debt financing.In fiscal 2013, we used $14.6 million of our cash in our operating activities. During the second quarter of fiscal 2013, we made cash payments aggregating $38.2 million related to the acquisition of certain assets of the DTV business of Trident Microsystems. During fiscal 2009, we used an aggregate of $85.9 million to purchase 4.2 million shares of our common stock.In November 2009, we used approximately $116.0 million in cash (which included approximately $28.0 million of acquired CopperGate cash) for the acquisition of CopperGate.The amount of cash we used for these acquisitions and common stock repurchases could limit our ability to execute our business plans and require us to raise additional capital in the future in order to fund any further repurchases or for other purposes.The sale of additional equity securities or convertible debt securities would result in additional dilution to our shareholders.Additional debt would result in increased expenses and could result in covenants that would restrict our operations.We have not made arrangements to obtain additional financing and there is no assurance that financing, if required, will be available in amounts or on terms acceptable to us, if at all. Changes in our effective tax rate or tax liability may have an adverse effect on our results of operations. As a global company, we are subject to taxation in Hong Kong, Israel, Singapore, the United States and various other countries and states.Significant judgment is required to determine and estimate worldwide tax liabilities.Any significant change in our future effective tax rates could adversely impact our consolidated financial position, results of operations and cash flows.Our future effective tax rates may be adversely affected by a number of factors including: ● changes in tax laws in the countries in which we operate or the interpretation of such tax laws; ● changes in the valuation of our deferred tax assets and liabilities, including the effect of foreign exchange rate fluctuations relative to the US Dollar; ● increases in expenses not deductible for tax purposes, including write-offs of acquired in-process research and development and impairment of goodwill in connection with acquisitions; ● changes in stock-based compensation expense; ● changes in generally accepted accounting principles; and ● our ability to use our tax attributes such as research and development tax credits and net operating losses of acquired companies to the fullest extent. 19 In an effort to increase commercial activities in Singapore, an agency of the government of Singapore negotiated with us a reduction in its customary income tax rates in return for our commitment to fulfill a defined set of milestones that were comprised of business activities in Singapore including the establishment of an operations center.During fiscal 2009, we established a foreign operating subsidiary in Singapore.However, due to changes in our business conditions, product development cycles and other factors, we have only been able to fulfill a portion of these milestones.As a result, we have initiated renewed negotiations with the Singapore tax agency in an effort to modify the business milestones to be more achievable and continue to benefit from a reduced rate of taxation.Even though the agency continues to negotiate with us, there is a risk that we will not be able to achieve the modified milestones which could result in a significantly higher tax rate on the income we recognize in Singapore.The increased tax rate could be applied to current profits or retroactively to income generated over previous years in Singapore, which could have a material adverse impact on our consolidated financial results. We anticipate that a portion of our consolidated pre-tax income will continue to be subject to foreign tax at relatively lower tax rates when compared to the United States’ federal statutory tax rate and, as a consequence, our effective income tax rate has been and is expected to continue to be lower than the United States’ federal statutory rate.Our future effective income tax rates could be adversely affected if tax authorities challenge our international tax structure, if the relative mix of United States and international income or losses changes for any reason, or if we lose the benefit of our reduced tax rate in Singapore.Accordingly, there can be no assurance that our income tax rate will be less than the United States’ federal statutory rate. We have a history of fluctuating operating results, including net losses in fiscal 2012 and 2013 and we may not be able to return to profitability in the future, which may cause the market price of our common stock to decline. We have a history of fluctuating operating results.We reported net income of $26.4 million in fiscal 2009, net income of $2.5 million in fiscal 2010, net income of $9.1 million in fiscal 2011, a net loss of $168.0 million in fiscal 2012 and a net loss of $101.8 million in fiscal 2013.To return to profitability, we will need to successfully develop new products and product enhancements and sustain higher revenue while controlling our cost and expense levels.In recent years, we made significant investments in our product development efforts and have expended substantial funds to enhance our sales and marketing efforts and otherwise operate our business.However, we may not realize the benefits of these investments.We may incur operating losses in future quarterly periods or fiscal years, which in turn could cause the price of our common stock to decline. Our sales cycle can be lengthy, which could result in uncertainty and delays in generating net revenue. Because our products are based on constantly evolving technologies, we have experienced a lengthy sales cycle for some of our chipsets, particularly those designed for set-top box applications in the IPTV media processor market.After we have qualified a product with a customer, the customer will usually test and evaluate our product with its service provider prior to the customer completing the design of its own equipment that will incorporate our product.Our customers and the telecommunications carriers our customers serve may need from three months to more than a year to test evaluate and adopt our product and an additional three to more than nine months to begin volume production of equipment that incorporates our product.Our complete sales cycle typically ranges from nine to eighteen months, but could be longer.As a result, we may experience a significant delay between the time we increase expenditures for research and development, sales and marketing efforts and inventory and the time we generate net revenue, if any, from these expenditures.In addition, because we do not have long-term commitments from our customers, we must repeat our sales process on a continual basis even for current customers looking to purchase a new product.As a result, our business could be harmed if a customer reduces or delays its orders, chooses not to release products incorporating our chipsets or elects not to purchase a new product or product enhancements from us. The complexity of our international operations may increase our operating expenses and disrupt our business. We transact business and have operations worldwide.For example, we derive a substantial portion of our net revenue from our customers outside of North America and we plan to continue expanding our business in international markets in the future.For fiscal 2013, we derived 92%of our revenue from customers outside of North America.We also have significant international operations, including research and development facilities in Canada and Vietnam, sales and research and development facilities in China, Denmark, France, Israel, Japan, Singapore, Taiwan, Germany and The Netherlands and a sales and distribution facility in Hong Kong. As a result of our international business, we are affected by economic, regulatory and political conditions in foreign countries, including the imposition of government controls, changes or limitations in trade protection laws, unfavorable changes in tax treaties or laws, varying statutory equity requirements, difficulties in collecting receivables and enforcing contracts, natural disasters, labor unrest, earnings expatriation restrictions, misappropriation of intellectual property, changes in import/export regulations, tariffs and freight rates, economic instability, public health crises, acts of terrorism and continued unrest in many regions and other factors, which could have a material impact on our international revenue and operations. In particular, in some countries we may experience reduced intellectual property protection.Our results of operations could also be adversely affected by exchange rate fluctuations, which could increase the sales price in local currencies of our products in international markets.Overseas sales and purchases to date have been denominated in U.S. dollars.Although we engage in some hedging of our foreign currency exposures, we do not hedge all such exposures and our hedging arrangements may not always be effective.See “Foreign currency exchange rate sensitivity” under Part II Item7A “Quantitative and Qualitative Disclosures about Market Risk” in this Form 10-K.Moreover, local laws and customs in many countries differ significantly from those in the United States.We also face challenges in staffing and managing our global operations.If we are unable to manage the complexity of our global operations successfully, our financial performance and operating results could suffer. 20 The volatile global economy could negatively affect our business, results of operations and financial condition. Current uncertainty in global economic conditions poses a risk to the overall economy as consumers and businesses may defer purchases in response to tighter credit and negative financial news, which could negatively affect demand for our products and other related matters.Consequently, demand for our products could be different from our expectations due to factors including: ● changes in business and economic conditions, including conditions in the credit market that could negatively affect consumer confidence; ● customer acceptance of our products and those of our competitors; ● changes in customer order patterns including order cancellations; and ● reductions in the level of inventory our customers are willing to hold. Because many of our products are incorporated into customer devices, a general slowdown in the economy or in consumer confidence could have a significant negative impact on the demand for the products that incorporate our products, which in turn would have a negative impact on our results of operations. There could also be a number of secondary effects from the current uncertainty in global economic conditions, such as insolvency of suppliers resulting in product delays, an inability of our customers to obtain credit to finance purchases of our products or a desire of our customers to delay payment to us for the purchase of our products.The effects, including those mentioned above, of the current global economic environment could negatively impact our business, results of operations and financial condition. We rely on a limited number of independent third-party manufacturers for the fabrication, assembly and testing of our chipsets and the failure of any of these third-party manufacturers to deliver products or otherwise perform as requested could damage our relationships with our customers, decrease our sales and limit our growth. We are a fabless semiconductor company and thus we do not own or operate a fabrication or manufacturing facility.We depend on independent manufacturers, each of whom is a third-party manufacturer for numerous companies, to manufacture, assemble and test our products.We currently rely on Taiwan Semiconductor Manufacturing Corporation, or TSMC, and, to a lesser extent, United Microelectronics Corporation, or UMC, and NXP Semiconductors, or NXP, to produce substantially all of our chipsets.We only recently began working with NXP as a result of our acquisition of certain assets of the DTV business from Trident Microsystems.As we continue to establish a relationship with NXP, we may experience delays, disruptions and technical or quality control problems as we integrate them into our manufacturing processes.We rely on Advanced Semiconductor Engineering, Inc., or ASE, to assemble, package and test substantially all of our products.These third-party manufacturers may allocate capacity to the production of other companies' products while reducing product deliveries or the provision of services to us on short notice or they may increase the prices of the products and services they provide to us with little or no notice.In particular, other clients that are larger and better financed than we are or that have long-term agreements with ASE, TSMC, UMC or NXP may cause any or all of them to reallocate capacity to those clients, decreasing the capacity available to us. If we fail to effectively manage our relationships with the third-party manufacturers, if we are unable to secure sufficient capacity at our third-party manufacturers' facilities or if any of them should experience delays, disruptions or technical or quality control problems in our manufacturing operations or if we had to change or add additional third-party manufacturers or contract manufacturing sites, our ability to ship products to our customers could be delayed, our relationships with our customers would suffer and our market share and operating results would suffer. If our third-party manufacturers' pricing for the products and services they provide increases and we are unable to pass along such increases to our customers, our operating results would be adversely affected.Also, the addition of manufacturing locations or additional third-party subcontractors would increase the complexity of our supply chain management.Moreover, all of our product manufacturing, assembly and packaging is performed in Asian countries and is therefore subject to risks associated with doing business in these countries such as quarantines or closures of manufacturing facilities due to the outbreak of viruses such as swine flu, SARS, avian flu or any similar outbreaks.Each of these factors could harm our business and financial results. 21 We may not be able to effectively manage our growth or develop our financial and managerial control and reporting systems, and we may need to incur significant expenditures to address the additional operational and control requirements of our growth, either of which could harm our business and operating results. To continue to grow, we must continue to expand and improve our operational, engineering, accounting and financial systems, procedures, controls and other internal management systems.This may require substantial managerial and financial resources and our efforts in this regard may not be successful.Our current systems, procedures and controls may not be adequate to support our future operations.For example, we implemented a new enterprise resource management system in fiscal 2009.We integrated the operations of CopperGate into our enterprise resource management system in fiscal 2011. We integrated DTV business operations, having completed the acquisition of certain assets of the DTV business of Trident Microsystems in the second quarter of fiscal 2013.Any integration efforts could be costly and time consuming.If we fail to adequately manage our growth or to improve and develop our operational, financial and management information systems or fail to effectively motivate or manage our current and future employees, the quality of our products and the management of our operations could suffer, which could adversely affect our operating results. In the event we seek or are required to use a new manufacturer to fabricate or to assemble and test all or a portion of our chipset products, we may not be able to bring new manufacturers on-line rapidly enough, which could damage our relationships with our customers, decrease our sales and limit our growth. We use a single wafer foundry to manufacture a substantial majority of our products and to a lesser extent two other foundries including NXP. We only recently began working with NXP as a result of our acquisition of certain assets of the DTV business from Trident Microsystems.We use a single source to assemble and test substantially all of our products. This exposes us to a substantial risk of delay, increased costs and customer dissatisfaction in the event our third-party manufacturers are unable to provide us with our chipset requirements.Particularly during times when semiconductor capacity is limited, we may seek to, and in the event that our current foundry were to stop producing wafers for us altogether, we would be required to, qualify one or more additional wafer foundries to meet our requirements, which would be time consuming and costly. In order to bring any new foundries on-line, our customers and we would need to qualify their facilities, which process could take as long as several months. Once qualified, each new foundry would then require an additional number of months to actually begin producing chipsets to meet our needs, by which time our perceived need for additional capacity may have passed, or the opportunities we previously identified may have been lost to our competitors. Similarly, qualifying a new provider of assembly, packaging and testing services would be a lengthy and costly process and, in both cases, they could prove to be less reliable than our existing manufacturers, which could result in increased costs and expenses as well as delays in deliveries of our products to our customers. Our ability to develop, market and sell products could be harmed if we are unable to retain or hire key personnel. Our future success depends upon our ability to recruit and retain the services of key executive, engineering, finance and accounting, sales, marketing and support personnel.Our Chief Executive Officer has served in that role for us for over thirty years and the loss of his services could have a negative impact on our operations. The supply of highly qualified individuals, in particular engineers in very specialized technical areas, or sales people specializing in the semiconductor industry, is limited and competition for such individuals is intense.As part of our restructuring efforts in fiscal 2013, we terminated a significant number of employees and also imposed work furloughs. Our remaining employees, many of whom are highly qualified engineers, may be discomforted by these actions and seek alternative employment opportunities. None of our officers or key employees is bound by an employment agreement for any specific term.For example, we recently announced the resignation of our Chief Financial Officer. The loss of the services of any of our key employees, the inability to attract or retain key personnel in the future or delays in hiring required personnel, particularly engineers and sales people, and the complexity and time involved in hiring and training new employees, could delay the development and introduction of new products, and negatively impact our ability to market, sell or support our products. Litigation due to stock price volatility or other factors could cause us to incur substantial costs and divert our attention and resources. In the past, securities class action litigation has often been brought against a company following periods of volatility in the market price of its securities.Companies such as ours in the semiconductor industry and other technology industries are particularly vulnerable to this kind of litigation due to the high volatility of their stock prices.While we are not aware of any such contemplated class action litigation against us, we may in the future be the target of securities litigation.Any future lawsuits to which we may become a party will likely be expensive and time consuming to investigate, defend and resolve.Such costs, which include investigation and defense, the diversion of our attention and resources and any losses resulting from these claims, could significantly increase our expenses and adversely affect our profitability and cash flow. Our business is subject to seasonality, which may cause our revenue to fluctuate. Our business is subject to seasonality as a result of our target markets, particularly the DTV business, which historically has peaked in the third quarter. We sell a number of our semiconductor products to our customers who manufacture products for the consumer electronics market. Our customers who manufacture products for the consumer electronics market typically experience seasonality in the sales of their products which in turn may affect the timing and volume of orders for our chipsets. We expect to experience lower sales in our first and/or fourth fiscal quarters and higher sales in our second and/or third fiscal quarters as a result of the seasonality of demand associated with the consumer electronics markets. For example, we expect that our DTV business may experience some seasonality typical of the consumer electronics markets, resulting in slower DTV sales in the first and fourth quarter of each calendar year and strongest DTV sales in the third calendar quarter. As a result of the potential seasonality in our business, our operating results may vary significantly from quarter to quarter. 22 If credit market conditions deteriorate further, it could have a material adverse impact on our investment portfolio. U.S. sub-prime mortgage defaults have had a significant impact across various sectors of the financial markets, causing global credit and liquidity related difficulties.Beginning mid-2007, global short-term funding markets have experienced credit issues, leading to liquidity issues and failed auctions in the auction rate securities market.If the global credit market continues to be weak or deteriorates further, the liquidity of our investment portfolio may be impacted and we could determine that some of our investments are impaired.This could materially adversely impact our results of operations and financial condition. Regional instability in Israel may adversely affect business conditions and may disrupt our operations and negatively affect our revenues and profitability. As a result of our acquisition of CopperGate in November 2009, we have engineering facilities, administrative and sales support operations and, as of February 2, 2013, we had 136 employees located in Israel.Accordingly, political, economic and military conditions in Israel may directly affect our business.Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors, as well as incidents of civil unrest.In addition, in the past, Israel and companies doing business with Israel has been the subject of economic boycotts.Although Israel has entered into various agreements with Egypt, Jordan and the Palestinian Authority, Israel has been and is subject to civil unrest and terrorist activity, with varying levels of severity since September2000.Recently, there has been an increase in civil unrest and political instabilityin the Middle East.Any future armed conflicts, civil unrest or political instability in the region may negatively affect business conditions and adversely affect our results of operations. In addition, our business insurance does not cover losses that may occur as a result of events associated with the security situation in the Middle East.Although the Israeli government currently covers the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that this government coverage will be maintained.Any losses or damages incurred by us could have a material adverse effect on our business and financial results. The income tax benefits in Israel to which we are currently entitled from our approved enterprise program may be reduced or eliminated by the Israeli government in the future and also require us to satisfy specified conditions.If they are reduced or if we fail to satisfy these conditions, we may be required to pay increased taxes and would likely be denied these benefits in the future. The Investment Center of the Ministry of Industry, Trade and Labor has granted “approved and/or beneficiary enterprise” status to certain product development programs at our facility in Tel Aviv. Sigma Designs Israel’s taxable income from the approved and beneficiary enterprise program is exempt from tax for a period of two years commencing calendar year 2008 and 2009, respectively, and will be subject to a reduced tax rate for an additional eight years thereafter, depending on the percentage of Sigma Designs Israel’s share capital held by non-Israelis. The Israeli government may reduce, or eliminate in the future, tax benefits available to approved enterprise programs. Our approved and beneficiary programs and the resulting tax benefits may not continue in the future at their current levels or at any level. The termination or reduction of these tax benefits would likely increase our tax liability. Additionally, the benefits available to an approved and beneficiary enterprise program are dependent upon the fulfillment of conditions stipulated under applicable law and in the certificate of approval. If we fail to comply with these conditions, in whole or in part, we may be required to pay additional taxes for the period in which we benefited from the tax exemption or reduced tax rates and would likely be denied these benefits in the future. In either case, the amount by which our taxes would increase will depend on the difference between the then applicable tax rate for non-approved enterprises and the rate of tax, if any, that we would otherwise pay as an approved enterprise, and the amount of any taxable income that we may earn in the future. The current maximum enterprise tax rate in Israel is 25%. Failure to maintain effective internal control over financial reporting may cause us to delay filing our periodic reports with the SEC, affect our NASDAQ listing and adversely affect our stock price. The SEC, as directed by Section404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring public companies to include a report of management on internal control over financial reporting in their annual reports on Form10-K.Our management is responsible for maintaining internal control over financial reporting designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with GAAP.Our management assessed the effectiveness of our internal control over financial reporting as ofFebruary 2, 2013 and concluded that our internal control over financial reporting was effective.However, during the second quarter of fiscal 2013, we acquired certain assets used in the DTV business of Trident Microsystems.As a result of completing the accounting procedures related to this acquisition, we were unable to timely file our quarterly report on Form 10-Q for the quarterly period in which we completed this acquisition.In fiscal 2013, we also experienced significant turnover in our finance and accounting personnel.In addition, we recently announced the resignation of our chief financial officer.All of these changes placed a strain on our internal control over financial reporting, and we must continue to apply significant resources in order to maintain effective internal controls.Although we review our internal control over financial reporting in order to ensure compliance with the Section404 requirements, our failure to maintain adequate internal controls over financial reporting could result in an adverse reaction in the financial marketplace due to a loss of investor confidence in the reliability of our financial statements, which ultimately could negatively impact our stock price. 23 Our headquarters, certain of our other facilities, and some of our suppliers and third-party manufacturers are located in active earthquake zones.Earthquakes, tsunamis, floods or other types of natural disasters affecting our suppliers, our manufacturers or us could cause resource shortages and production delays, which would disrupt and harm our business, results of operations and financial condition. We are headquartered in the San Francisco Bay Area, have research and development and sales offices in Japan and outsource most of our manufacturing to Taiwan. Each of these areas is an active earthquake zone, and certain of our suppliers and third-party manufacturers conduct operations in the same regions or in other locations that are susceptible to natural disasters. The occurrence of a natural disaster, such as an earthquake, tsunami or flood, or localized extended outages of critical utilities or transportation systems, or any critical resource shortages, affecting us, our suppliers or our third-party manufacturers could cause a significant interruption in our production, business, damage or destroy our facilities or those of our suppliers and cause us to incur significant costs or result in limitations on the availability of our raw materials, any of which could harm our business, financial condition and results of operations. Risks Related to Our Common Stock Our operating results are subject to significant fluctuations due to many factors and any of these factors could adversely affect our stock price. Our operating results have fluctuated in the past and may continue to fluctuate in the future due to a number of factors, including: • failure to reduce our expenses sufficiently to achieve profitability at current revenue levels; • the loss of one or more significant customers; • changes in our pricing models and product sales mix; • unexpected reductions in unit sales and average selling prices, particularly if they occur precipitously; • new product introductions by us and our competitors; • the level of acceptance of our products by our customers and acceptance of our customers' products by their end user customers; • an interrupted or inadequate supply of semiconductor chips or other materials included in our products; • availability of third-party manufacturing capacity for production of certain products; • shifts in demand for the technology embodied in our products and those of our competitors; • the timing of, and potential unexpected delays in, our customer orders and product shipments; • the impairment and associated write-down of strategic investments that we may make from time-to-time; • write-downs of accounts receivable; • inventory obsolescence; • a significant increase in our effective tax rate in any particular period as a result of the exhaustion, disallowance or accelerated recognition of our net operating loss carry-forwards or otherwise; 24 • technical problems in the development, production ramp up and manufacturing of products, which could cause shipping delays; • the impact of potential economic instability in the United States and Asia-Pacific region, including the continued effects of the recent worldwide economic slowdown; • expenses related to implementing and maintaining a new enterprise resource management system and other information technologies; and • expenses related to our compliance efforts with Section 404 of the Sarbanes-Oxley Act of 2002. In addition, the market prices of securities of semiconductor and other technology companies have been volatile.This volatility has significantly affected the market prices of securities of many technology companies for reasons frequently unrelated to the operating performance of the specific companies. Accordingly, you may not be able to resell your shares of common stock at or above the price you paid. Our stock price has demonstrated volatility and continued volatility in the stock market or our operating performance may cause further fluctuations or decline in our stock price. The market for our common stock has been subject to significant volatility which is expected to continue.For example, during the fiscal year ended February 2, 2013, the closing sale price per share of our common stock on the NASDAQ Global Market ranged from a high of $7.13 on August 28, 2012 to a low of $4.68 on April 10, 2012.This volatility may or may not be related or proportionate to our operating performance.Our operating performance as well as general economic and market conditions, could cause the market price of our common stock to decline. If securities or industry analysts do not publish research or reports about our business or if they issue an adverse opinion regarding our stock, our stock price and trading volume could decline. The trading market for our common stock is influenced by the research and reports that industry or securities analysts publish about our business or us.If one or more of the analysts who cover us issue an adverse opinion regarding our stock, our stock price would likely decline.If one or more of these analysts cease coverage of our company or fail to regularly publish reports on us, we could lose visibility in the financial markets which in turn could cause our stock price or trading volume to decline. Provisions in our organizational documents and California law could delay or prevent a change in control of Sigma that our shareholders may consider favorable. Our articles of incorporation and bylaws contain provisions that could limit the price that investors might be willing to pay in the future for shares of our common stock.Our Board of Directors can authorize the issuance of preferred stock that can be created and issued by our Board of Directors without prior shareholder approval, commonly referred to as "blank check" preferred stock, with rights senior to those of our common stock.The rights of the holders of our common stock will be subject to, and may be adversely affected by, the rights of the holders of any preferred stock that we may issue in the future.The issuance of preferred stock could have the effect of delaying, deterring or preventing a change in control and could adversely affect the voting power of your shares.In addition, provisions of California law could make it more difficult for a third party to acquire a majority of our outstanding voting stock by discouraging a hostile bid or delaying or deterring a merger, acquisition or tender offer in which our shareholders could receive a premium for their shares or a proxy contest for control of Sigma or other changes in our management. 25 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We currently lease an approximately 66,000 square foot facility in Milpitas, California that is used as our headquarters.The lease on this facility commenced on June 30, 2007 and will expire in September 2015.We also lease an approximately 9,075 square foot facility in Tel-Aviv, Israel that is used for our Israel operations. We have the right to renew the lease for the Israel facility until December 31, 2014 for 7,523 square feet and until December 14, 2016 for the remaining 1,552. We also lease facilities for sales offices in Singapore and Taiwan and a warehouse and sales office in Hong Kong.Additionally, we lease facilities for research and development in China, France, Germany,Japan,Vietnam, Canada, and California, andfacilities for sales and research and development in Denmark and The Netherlands. ITEM 3. LEGAL PROCEEDINGS On August 6, 2011, Powerline Innovations, LLC, or Powerline, filed suit against us, certain of our subsidiaries and many other named defendants, including Qualcomm Incorporated, Qualcomm Atheros, Inc., Broadcom Corporation and ST Microelectronics N.V. in the United States District Court for the Eastern District of Texas asserting infringement of U.S. Patent No. 5,471,190.The Powerline complaint seeks unspecified monetary damages and injunctive relief.The suit has been settled for an immaterial amount. In March 2013, we filed a motion to intervene in (and become a party to) U.S. Ethernet Innovations, LLC (USEI) v. AT&T Mobility, LLC (“AT&T”) and others, Case No. 5-10-cv-05254 CW, currently pending in the U.S. District Court for the Northern District of California, or the Litigation. In this Litigation, USEI filed a patent infringement complaint alleging that various AT&T products infringe USEI patents that have now expired, including alleging that set-boxes deployed by AT&T that contain our SoCs infringe a USEI patent. USEI has made similar allegations that other defendants infringe this and other now expired USEI patents in this Litigation and other related cases. Further, other intervenors have already been added to this Litigation and other related cases. USEI seeks monetary damages, attorney’s fees, and an injunction against AT&T, other defendants and other intervenors. AT&T, other defendants and other intervenors have denied the allegations of infringement made by USEI and asserted that USEI’s patents are invalid, unenforceable, and not infringed. While approval from the Court to our motion to intervene is pending, USEI has indicated that it will not oppose our intervention as long as it can assert other claims that it may have against us. The trial date for the Litigation has been set for January 5, 2015. From time to time, we are involved in claims and legal proceedings that arise in the ordinary course of business.We expect that the number and significance of these matters will increase as our business expands.In particular, we could face an increasing number of patent and other intellectual property claims as the number of products and competitors in our industry grows.Any claims or proceedings against us, whether meritorious or not, could be time consuming, result in costly litigation, require significant amounts of our time, result in the diversion of significant operational resources, or require us to enter into royalty or licensing agreements which, if required, may not be available on terms favorable to us or at all.Were an unfavorable outcome to occur against us, there exists the possibility of a material adverse impact on our financial position and results of operations for the period in which the unfavorable outcome occurs, and potentially in future periods. ITEM 4. MINE SAFETY DISCLOSURES None. 26 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock trades on The NASDAQ Global Select under the trading symbol “SIGM.”The following table sets forth the high and low sales prices per share of our common stock for each quarter in the last two fiscal years. Fiscal 2013 Fiscal 2012 High Low High Low First fiscal quarter $ Second fiscal quarter Third fiscal quarter Fourth fiscal quarter As of April 9, 2013, we had approximately 139 shareholders of record of our common stock. We have never paid cash dividends on our common stock and we currently do not plan to pay cash dividends to our common shareholders in the foreseeable future. For information about securities authorized for issuance under our equity compensation plans, please refer to Item 12 of Part III of this Form 10-K and Note 17 to our consolidated financial statements. The following graph shows the value of a $100 cash investment on the last business day of fiscal year 2008 in (i) our Common Stock, (ii) the NASDAQ Composite Index, and (iii) the NASDAQ Electronic Components Index.All values assume reinvestments of all dividends, if any and are calculated as of the last day of each of our fiscal years.Note that historic stock price performance shown on the graph below is not necessarily indicative of future stock price performance. 27 ITEM6. SELECTED CONSOLIDATED FINANCIAL DATA The following selected consolidated financial data (presented in thousands, except per share amounts) should be read in conjunction with our consolidated financial statements, the notes related thereto, and Management’s Discussion and Analysis of Financial Condition and Results of Operations.The consolidated statements of operations data for the years ended February 2, 2013, January 28, 2012, and January 29, 2011, and the consolidated balance sheets data as of February 2, 2013, and January 28, 2012 have been derived from and should be read in conjunction with our audited consolidated financial statements and the notes thereto included elsewhere in this Annual Report on Form 10-K.The consolidated statements of operations data for the years ended January 30, 2010 and January 31, 2009 and the consolidated balance sheets data as of January 29, 2011, January 30, 2010, and January 31, 2009 are derived from audited consolidated financial statements which are not included herein. Fiscal Years Ended February 2, January 28, January 29, January 30, January 31, Consolidated Statements of Operations Data: Net revenue $ Income (loss) from operations ) ) Net income (loss) ) ) Basic net income (loss) per share ) ) Diluted net income (loss) per share $ ) $ ) $ $ $ February 2, January 28, January 29, January 30, January 31, Consolidated Balance Sheets Data: Working capital $ Total assets $ Total shareholders' equity $ The following table presents details of the total stock-based compensation expense, excluding tender offer payments associated with the adjustments to measurement dates for option grants, that is included in the consolidated statements of operations data above: Fiscal Years Ended February 2, January 28, January 29, January 30, January 31, Stock-based Compensation Expense: Cost of revenue $ Research and development Selling and marketing General and administrative $ 28 ITEM7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion in conjunction with our consolidated financial statements and related notes.Except for historical information, the following discussion contains forward-looking statements within the meaning of Section27A of the Securities Exchange Act of 1933 and Section21E of the Securities Exchange Act of 1934. In some cases, you can identify forward-looking statements by terms such as "may," "might," "will," "objective," "intend," "should," "could," "can," "would," "expect," "believe," "estimate," "predict," "potential," "plan," or the negative of these terms, and similar expressions intended to identify forward-looking statements.These forward-looking statements, include, but are not limited to, statements about our capital resources and needs, including the adequacy of our current cash reserves, revenue, our expectations that our operating expenses will increase in absolute dollars as our revenue grows and our expectations that our gross margin will vary from period to period.These forward-looking statements involve risks and uncertainties.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause future results to differ materially from those discussed in the forward-looking statements include, but are not limited to, those discussed under Part I, Item 1A “Risk Factors” in this Form 10-K as well as other information found in the documents we file from time to time with the Securities and Exchange Commission.Also, these forward-looking statements represent our estimates and assumptions only as of the date of this Form 10-K.Unless required by U.S. federal securities laws, we do not intend to update any of these forward-looking statements to reflect circumstances or events that occur after the statement is made. Overview Our goal is to be a leader in intelligent media platforms for use in home entertainment and control.We focus on integrated system-on-chip, or SoC, solutions that serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes, and video networking products.All of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We sell our products into six primary markets which are the Digital Television, or DTV, market, home networking market, internet protocol television, or IPTV, media processor market, home control and energy management market, prosumer and industrial audio/video market, and the connected media player market. We derive a minor portion of our revenue from other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Our chipset products and target markets We consider all of our semiconductor products to be chipsets because each of our products is comprised of multiple semiconductors.We believe our chipsets enable our customers to efficiently bring consumer multimedia devices to market.We design our highly integrated products to significantly improve performance, lower power consumption and reduce cost. We sell our chipsets into each of our six primary target markets. For fiscal 2013, 2012 and 2011, we derived nearly all of our net revenue from sales of our chipset products. Our six primary target markets are the DTV market, home networking market, IPTV media processor market, home control and energy management market, prosumer and industrial audio/video market, and the connected media player market.Because of our focus on these target markets, we separately report revenues that we derive from sales into each of these target markets.The DTV market consists primarily of Internet-enabled digital televisions or “SmartTV”.We serve this market primarily with our enhanced picture quality, our frame-rate conversion chips, and our Internet-access software suite.The IPTV media processor market consists primarily of telecommunication carriers that deploy IPTV set-top boxes for delivering video services over a DSL network.We serve this market primarily with our media processor products.The home networking market consists of communication devices that use a standard protocol to connect equipment inside the home and stream IP-based video and audio, VoIP, or data through wired or wireless connectivity.We target the home networking market with our wired home networking controllersthat are designed to provide connectivity solutions between various home entertainment products and incoming video streams. Our home control and energy management automation product line consists of our wireless Z-Wave chipsets which consist of wireless transceiver devices along with a mesh networking protocol. The connected media player market consists primarily of digital media adapters, or DMAs, portable media devices, and wireless streaming PC to TV devices that perform playback of digital media.We target this market with our media processor products. The prosumer and industrial audio/video market consists of studio quality audio/video receivers and monitors, video conferencing, digital projectors and medical video monitors.We target this market with our video image processor and video encoder product line.We also sell products into other markets, such as the digital signage, high definition television, or HDTV, projection TV and PC-based add-in markets, which we refer to as our other market.We derive minor revenue from sales of our products into these other markets. 29 Characteristics of our business We do not enter into long-term commitment contracts with our customers and generate substantially all of our net revenue based on customer purchase orders. We forecast demand for our products based not only on our assessment of the requirements of our direct customers, but also on the anticipated requirements of the telecommunications carriers that our direct customers serve.We work with both our direct customers and these carriers to address the market demands and the necessary specifications for our technologies.However, our failure to accurately forecast demand can lead to product shortages that can impede production by our customers and harm our relationship with these customers or lead to excess inventory, which could negatively impact our gross margins in a particular period.During thefiscal years2013, 2012 and 2011, we recorded provisions for excess inventory of $7.1 million, $9.0 million and $0.5 million, respectively, primarily due to the end of life of certain products and an end customer’s transition to a next generation product sold by our competitors. Many of our target markets are characterized by intense price competition.The semiconductor industry is highly competitive and, as a result, we expect our average selling prices to decline over time. The willingness of customers to design our chipsets into their products depends to a significant extent upon our ability to sell our products at competitive prices.If we are unable to reduce our costs sufficiently to offset any declines in product selling prices or are unable to introduce more advanced products with higher gross margins in a timely manner, we could see declines in our market share or gross margins.We expect our gross margins will vary from period to period due to changes in our average selling prices and average costs, discounts, mix of product sales, amount of license revenue and provisions for inventory excess and obsolescence. Critical Accounting Policies and Estimates Management’s discussion and analysis of financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles or GAAP.The preparation of consolidated financial statements and related disclosures requires us to make judgments that affect the reported amounts and disclosures of the assets and liabilities at the date of the consolidated financial statements and also revenue and expenses during the period reported.By their nature, these estimates and judgments are subject to an inherent degree of uncertainty.The primary areas that require significant estimates and judgments by management include, but are not limited to, revenue recognition, allowances for doubtful accounts, sales returns, warranty obligations, inventory valuation, stock-based compensation expense, goodwill and purchased intangible asset valuations, strategic investments, deferred income tax asset valuation allowances, uncertain tax positions, tax contingencies, restructuring costs, litigation and other loss contingencies. Management bases its estimates and judgments on historical experience, market trends and other factors that are believed to be reasonable under the circumstances.These estimates form the basis for judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Actual results may differ from what we anticipate and different assumptions or estimates about the future could change our reported results.We believe the critical accounting policies as disclosed in Note 1 to the consolidated financial statements for the year ended February 2, 2013, reflect the more significant judgments and estimates used in preparation of our consolidated financial statements. Reclassifications:Certain prior fiscal year balances have been reclassified to conform to the current fiscal year presentation.In the first quarter of fiscal 2013, we concluded that it was appropriate to reclassify our purchased intellectual property, or IP, that is incorporated into our products, from software, equipment and leasehold improvements to intangible assets.The reclassification has no effect on previously reported consolidated statements of operations or accumulated deficit for any period and does not affect previously reported cash flows from operations or from investing activities in the consolidated statements of cash flows.For comparability purposes, the corresponding gross assets and accumulated amortization of $22.2 million and $5.9 million, respectively, have been reclassified as of January 28, 2012. Restructuring charges:During the third and fourth quarters of fiscal 2013, we adopted a restructuring plan, which included targeted reductions in labor costs through headcount reduction and other related actions and targeted reductions in other operating expenses such as consulting, travel and subletting excess office space.We also plan to migrate to lower cost manufacturing components and processes.We expect to execute the restructuring plan in several phases.During the third quarter of fiscal 2013 we completed the initial phase, which consisted of headcount reduction in our North American operations and the implementation of expense management measures across worldwide operations.During the fourth quarter of fiscal 2013 we implemented a further reduction in headcount, primarily in Canada.For fiscal 2013, we recognized a charge of $3.3 million in connection with our restructuring activities.We anticipate we will incur additional restructuring charges in future periods as we continue to balance our current cost structure with our anticipated growth.In addition, during the first quarter of fiscal 2014 we reduced our headcount by 17 employees, resulting in an estimated restructuring cost of $0.3 million. Derivative financial instruments:We account for our financial derivatives as either assets or liabilities and carry them at fair value.We do not use derivative financial instruments for speculative or trading purposes, nor do we hold or issue leveraged derivative financial instruments. We use foreign exchange contracts to hedge certain existing and anticipated foreign currency denominated transactions.Unrealized gains and losses arising from the effective portion of foreign exchange contracts that are designated as cash flow hedging instruments are recorded in accumulated other comprehensive income and are subsequently reclassified into earnings in the same period or periods during which the underlying transactions affect earnings.Gains and losses on the derivative representing either hedge ineffectiveness or hedge components excluded from the assessment of effectiveness are recognized in current earnings.Gains and losses arising from changes in the fair values of foreign exchange contracts that are not designated as hedging instruments are recognized in current earnings. 30 Short and long-term marketable securities:Short-term marketable securities represent highly liquid instruments with a remaining maturity date at the end of each reporting period of greater than 90 days but less than one year and are stated at fair value.Long-term marketable securities represent securities with contractual maturities greater than one year from the date of acquisition.We classify our marketable securities as available-for-sale because the sale of such securities may be required prior to maturity.The difference between amortized cost (cost adjusted for amortization of premiums and accretion of discounts, which is recognized as an adjustment to interest income) and fair value, representing unrealized holding gains or losses, are recorded separately as a component of accumulated other comprehensive income within shareholders’ equity.Any gains and losses on the sale of marketable securities are determined on a specific identification basis.We monitor all of our marketable securities for impairment and if these securities are reported to have a decline in fair value, we use significant judgment to identify events or circumstances that would likely have a significant adverse effect on the future value of each investment including: (i)the nature of the investment; (ii)the cause and duration of any impairment; (iii)the financial condition and future prospects of the issuer; (iv) for securities with a reported decline in fair value, our ability to hold the security for a period of time sufficient to allow for any anticipated recovery of fair value; (v)the extent to which fair value may differ from cost; and(vi) a comparison of the income generated by the securities compared to alternative investments.We recognize an impairment charge if a decline in the fair value of our marketable securities is judged to be other-than-temporary. No such impairment charges were recorded in fiscal 2013, 2012 and 2011. Accounts receivable and allowances:We defer recognition of revenue and the related receivable when we cannot estimate whether collectability is reasonably assured at the time products and services are delivered to our customer.We also provide allowances for bad debt and sales returns.In establishing the allowance for bad debt, we review the customer’s payment history and information regarding their credit worthiness.In establishing the allowance for sales returns, we make estimates of potential future returns of products for which revenue has been recognized in the current period, including analyzing historical returns, current economic trends and changes in customer demand and acceptance of our products.In fiscal 2013, we released $0.2 million for sales returns, discounts and bad debt.In fiscal 2012 and 2011, we recorded provisions for sales returns, discounts and bad debt in the total amounts of $0.1 million and $0.3 million, respectively.If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, or future product returns increased, additional allowances may be required. Inventory:Inventory is stated at the lower of standard cost, which approximates actual cost on a first-in, first-out basis, or market value.We evaluate our ending inventory for excess quantities and obsolescence on a quarterly basis.This evaluation includes analysis of historical and estimated future unit sales by productas well as product purchase commitments that are not cancelable.We develop our demand forecasts based, in part, on discussions with our customers about their forecasted supply needs.However, our customers generally only provide us with firm purchase commitments for the month and quarter and not our entire forecasted period.Additionally, our sales and marketing personnel provide estimates of future sales to prospective customers based on actual and expected design wins.A provision is recorded for inventory in excess of estimated future demand.In addition, we write-off inventory that is obsolete.Obsolescence is determined from several factors, including competitiveness of product offerings, market conditions and product life cycles.Provisions for excess and obsolete inventory are charged to cost of revenue.At the time of the loss recognition, a new, lower-cost basis for that inventory is established and subsequent changes in facts and circumstances do not result in the restoration or increase in that newly established cost basis.If this lower-cost inventory is subsequently sold, we will realize higher gross margins for those products. Inventory write-downs inherently involve assumptions and judgments as to amount of future sales and selling prices. As a result of our inventory valuation reviews, we recorded provisions for excess and obsolete inventory of approximately $7.1 million, $9.0 million and $0.5 million to cost of revenue for fiscal 2013, 2012 and 2011, respectively. Although we believe that the assumptions we use in estimating inventory write-downs are reasonable, significant future changes in these assumptions could produce a significantly different result. There can be no assurances that future events and changing market conditions will not result in significant inventory write-downs. Warranty: Our products typically carry a one-year limited warranty that products will be free from defects in materials and workmanship.Warranty cost is estimated at the time revenue is recognized, based on historical activity and additionally for any specific known product warranty issues.Accrued warranty cost includes hardware repair and/or replacement and software support costs and is included in accrued liabilities on the consolidated balance sheets. Although we engage in extensive product quality programs and processes, our warranty obligation has been and may in the future be affected by product failure rates, product recalls, repair or replacement costs and additional development costs incurred in correcting any product failure. Should actual product failure rates differ from our estimates, additional warranty reserves could be required. In that event, our product gross margins would be reduced. Software, equipment and leasehold improvements:Software, equipment and leasehold improvements are stated at cost. Depreciation and amortization for software, equipment and leasehold improvements is computed using the straight-line method based on the useful lives of the assets (one to five years) or the remaining lease term if shorter.Any allowance for leasehold improvements received from the landlord for improvements to our facilities is amortized using the straight-line method over the lesser of the remaining lease term or the useful life of the leasehold improvements.Repairs and maintenance costs are expensed as incurred. 31 Intangible assets:The amounts and useful lives assigned to intangible assets acquired, other than goodwill, impact the amount and timing of future amortization.Intangible assets include those acquired through business combinations and intellectual property that we purchase for incorporation into our product designs. We begin amortizing such intellectual property at the time that we begin shipment of the associated products into which it is incorporated.We amortize the intellectual property over the estimated useful life of the associated products, generally two to three years. Goodwill is recorded as the difference, if any, between the aggregate consideration paid for an acquisition and the fair value of the net tangible and intangible assets acquired.Other intangible assets primarily represent purchased developed technology, customer relationships, trademarks, non-compete agreements, purchased IP and IP R&D.We currently amortize our intangible assets with definitive lives over periods ranging from two to ten years using a method that reflects the pattern in which the economic benefits of the intangible assets are consumed or otherwise used or, if that pattern cannot be reliably determined, using a straight-line amortization method.We capitalize IP R&D projects acquired as part of a business combination and upon completion of each project, IP R&D assets are reclassified to developed technology and amortized over their estimated useful lives.The amounts and useful lives assigned to finite lived intangible assets acquired, other than goodwill, impact the amount and timing of future amortization. Impairment of goodwill and other long-lived assets:We evaluate goodwill on an annual basis as of the last day of our fiscal year or whenever events or changes in circumstances indicate the carrying value may not be recoverable.We first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If we conclude that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, we conduct a two-step quantitative goodwill impairment test.The first step requires identifying the reporting units and comparing the fair value of each reporting unit to its net book value, including goodwill.We have identified that we operate one reporting unit and the fair value of our operating unit is determined to be equal to our market capitalization as determined through quoted market prices, adjusted for a reasonable control premium.We estimate the control premium based on a review of acquisitions of comparable semiconductor companies that were completed during the last four years.If the carrying amount of a reporting unit exceeds the reporting unit’s fair value, we perform the second step of the goodwill impairment test. The second step of the goodwill impairment test involves comparing the implied fair value of the affected reporting unit’s goodwill with the carrying value of that goodwill. The amount, by which the carrying value of the goodwill exceeds its implied fair value, if any, is recognized as an impairment loss. During development, IP R&D is not subject to amortization and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired. We first assess qualitative factors to determine whether it is more likely than not that the fair value of IP R&D is less than its carrying amount, and if so, we conduct a quantitative impairment test. The impairment test consists of a comparison of the fair value to its carrying amount. If the carrying value exceeds its fair value, an impairment loss is recognized in an amount equal to that excess. Once an IP R&D project is complete, it becomes a definite lived intangible asset and is evaluated for impairment in accordance with our policy for long-lived assets. We test long-lived assets, including purchased intangible assets (other than goodwill and IP R&D) for impairment whenever events or changes in circumstances, such as a change in technology, indicate that the carrying value of these assets may not be recoverable.If indicators of impairment exist, we determine whether the carrying value of an asset or asset group is recoverable, based on comparisons to undiscounted expected future cash flows that the assets are expected to generate. If an asset is not recoverable, we record an impairment loss equal to the amount by which the carrying value of the asset exceeds its fair value. We primarily use the income valuation approach to determine the fair value of our long-lived assets and purchased intangible assets. Determining the fair value of a reporting unit is judgmental in nature and involves the use of significant estimates and assumptions.These estimates and assumptions include forecasts of revenue and operating margins used to calculate projected future cash flows, risk-adjusted discount rates, future economic and market conditions and a determination of appropriate market comparable. We base our fair value estimates on assumptions we believe to be reasonable at that time, however,actual future results may differ from those estimates.Future competitive, market and economic conditions could negatively impact key assumptions including our market capitalization, actual control premiums or the carrying value of our net assets, which could require us to realize an additional impairment. Long-term investments:Investments in private equity securities of less than 20% owned companies are accounted for using the cost method unless we can exercise significant influence or the investee is economically dependent upon us, in which case the equity method is used.We evaluate our long-term investments for impairment annually or whenever events or changes in circumstances indicate that the carrying value of these assets may not be recoverable. Assets held for sale: Assets are classified as assets held for sale when their carrying amount is to be recovered principally through a sale transaction rather than through continuing use. The assets are classified as assets to be disposed of by sale when the following conditions have been met: management has approved the plan to sell; assets are available for immediate sale; assets are actively being marketed; sale is probable within one year; price is reasonable in the market and it is unlikely that there will be significant changes in the assets to be sold or a withdrawal to the plan to sell. Assets classified as held for sale, which include software licenses (design tools) and computer and testing equipment, are reported as current assets at the lower of their carrying amount or fair value less costs to sell and depreciation is not charged on long-lived assets classified as held for sale. Balance of assets held for sale at February 2, 2013 and January 31, 2012 was $0.6 million and zero, respectively, and is included in prepaid expenses and other current assets in the accompanying consolidated balance sheets. 32 Revenue recognition:We derive our revenue primarily from product sales.Our products, which we refer to as chipsets, consist of highly integrated semiconductors and embedded software that enables real-time processing of digital video and audio content, which we refer to as real-time software.We do not deliver software as a separate product in connection with product sales.We recognize revenue for product sales when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectability is reasonably assured. These criteria are usually met at the time of product shipment. We record reductions of revenue for estimated product returns in the same period that the related revenue is recorded. The amount of these reductions is based on historical sales returns, analysis of credit memo data, specific criteria included in the agreements, and other factors known at the time. We accrue 100% of potential returns at the time of sale when there is not sufficient historical sales data and recognize revenue when the right of return expires.In addition, we also derive a portion of our net revenue from licensing the right to use our intellectual property from our home control and energy managementmarket. License fees are recognized over the term specified. We recognize licensing revenue when persuasive evidence of an arrangement exists, delivery has occurred, the price is fixed or determinable, and collectability is reasonably assured. These criteria are usually met at the time our technology is made available to the customer. Licensing revenue for fiscal 2013 was $5.7 million. Licensing revenue for fiscal 2012 was less than $0.1 million and zero for fiscal 2011. We defer revenue when payments are received from customers in advance of revenue recognition.Deferred revenue, consisting principally of license fees collected in advance, at February 2, 2013 and January 28, 2012 was $3.1 million and $0.4 million, respectively, and is included in accrued liabilities in the accompanying consolidated balance sheets. Income taxes:Income taxes are accounted for under an asset and liability approach.Deferred income taxes reflect the net tax effects of any temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts reported for income tax purposes, and any operating losses and tax credit carry-forwards. Deferred tax liabilities are recognized for future taxable amounts and deferred tax assets are recognized for future deductions, net of any valuation allowance, to reduce deferred tax assets to amounts that are considered more likely than not to be realized. The impact of an uncertain income tax position on the income tax return must be recognized as the largest amount that is more-likely-than-not to be sustained upon audit by the relevant taxing authority. An uncertain income tax position will not be recognized if it has less than a 50% likelihood of being sustained. Stock-based compensation:We measure and recognize compensation expense for all stock-based payment awards made to employees and directors based on their estimated fair values measured on the date of grant.Stock option awards are measured using an option-pricing model.The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service period in our consolidated statements of operations.We estimate forfeitures, based on historical experience, at the time of grant and revise our estimates, if necessary, in subsequent periods if actual forfeitures differ from those estimates. 33 Results of operations The following table is derived from our consolidated statements of operations and sets forth our historical operating results as a percentage of net revenue for each of the fiscal years indicated (in thousands, except percentages): Fiscal Years Ended February 2, 2013 % of Net Revenue January 28, 2012 % of Net Revenue January 29, 2011 % of Net Revenue Net revenue $ 100% $ 100% $ 100% Cost of revenue 58% 58% 51% Gross profit 42% 42% 49% Operating expenses Research and development 47% 47% 27% Sales and marketing 16% 19% 11% General and administrative 13% 11% 7% Restructuring costs 2% - Impairment of goodwill - - 25% - - Impairment of acquired intangible assets - - 36% - - Impairment of IP and design tools 3% - Gain on acquisition ) (1% ) - Total operating expenses 80% 138% 45% Income (loss) from operations ) (38%
